Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2938 Filed 04/13/21 Page 1 of 83




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 INTERVARSITY CHRISTIAN FELLOWSHIP/USA
 and INTERVARSITY CHRISTIAN FELLOWSHIP
 WAYNE STATE CHAPTER,

        Plaintiffs,

 v.                                                                 Case No. 19-10375

 BOARD OF GOVERNORS OF WAYNE STATE
 UNIVERSITY, et al.,

      Defendants.
 __________________________________/

       AMENDED ORDER AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
       PARTIAL SUMMARY JUDGMENT, GRANTING IN PART AND DENYING IN
         PART DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, AND
                    ORDERING ADDITIONAL BRIEFING1

        Plaintiffs InterVarsity Christian Fellowship/USA and InterVarsity Christian

 Fellowship, Wayne State Chapter, (“Intervarsity”) has for 75 years operated a Christian

 student organization on the campus of Wayne State University, but in 2017 was denied

 continued official recognition or registration as a legitimate student group. Why?

 Because Intervarsity’s leadership standards ran afoul of the college’s “non-

 discrimination policy” in requiring that its faith leaders profess to be faithful.

        Plaintiffs bring this action against Defendants Board of Governors of Wayne

 State University, Roy Wilson, Sandra Hughes O’Brien, Michael Busuito, Mark Gaffney,

 Marilyn Kelly, Dana Thompson, Bryan C. Barnhill II, Anil Kumar, Shirley Stancato, David




 1
       The court amended the opinion to correct nonmaterial typographical errors. The
 reasoning and holdings of the court have not changed.
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2939 Filed 04/13/21 Page 2 of 83




 Strauss, and Ricardo Villarosa. (ECF No. 1.) Defendants are either board members or

 administrators at Wayne State University.

        Discovery is complete, and Defendants have moved for summary judgment.

 (ECF No. 45.) Plaintiffs have moved for partial summary judgment and for a permanent

 injunction. (ECF No. 47.) For the reasons provided below, the court will grant Plaintiffs’

 motion and grant in part and deny in part Defendants’ motion.

                                    I. BACKGROUND

        The following facts are taken from the record presented by both parties, and

 each material fact is either agreed upon or lacks contradictory evidence.

        Plaintiff InterVarsity Christian Fellowship/USA is a religious organization that

 conducts outreach and religious ministry throughout the United States on over 600

 college campuses. (ECF No. 59, PageID.2712.) Plaintiff InterVarsity Christian

 Fellowship Wayne State Chapter is a chapter of the organization. (Id.) It has been

 present on Wayne State’s campus as a student organization since the 1930s. (Id.)

        The professed purpose of Plaintiffs’ organization is to “establish and advance . . .

 communities of students and faculty who follow Jesus as Savior and Lord.” (Id.)

 Plaintiffs’ members meet weekly for services and bible study; they also run outreach

 programs and prayer vigils, and host campus conferences. (Id., PageID.2713.)

        Plaintiffs impose certain limitations on which students can become leaders of the

 campus group. Students seeking leadership positions must agree with Plaintiffs’

 “Doctrine and Purpose Statements,” “exemplify Christ-like character, conduct and

 leadership,” and describe their Christian beliefs. (Id.; ECF No. 47-48, PageID.2310.)

 Prospective leaders of the group are given training in preparation “for serious spiritual



                                              2
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2940 Filed 04/13/21 Page 3 of 83




 responsibilities.” (ECF No. 47-48, PageID.2312; ECF No. 59, PageID.2714-15.) They

 must undergo an apprenticeship period where the students “work with InterVarsity

 ministry staff to develop their skills and prepare to lead Bible studies and provide

 religious teaching and spiritual guidance to other members.” (ECF No. 47-48,

 PageID.2299; ECF No. 59, PageID.2714-15.) Group leaders, also called “Christian

 Leaders,” lead students and members in weekly prayer, Bible studies, and worship.

 (ECF No. 47-48, PageID.2299; ECF No. 59, PageID.2714-15.) The leaders organize

 and lead other spiritual activities on campus, such as outreach events, prayer vigils, and

 religious counsel for individual students. (ECF No. 47-48, PageID.2301; ECF No. 59,

 PageID.2716.)

        Plaintiffs’ constitution states student leadership positions are “distinct religious

 role[s]” which involve “significant spiritual commitment.” (ECF No. 59, PageID.2715;

 ECF No. 47-49, PageID.2310-14.) Student leaders are the “primary means” by which

 Plaintiffs “minister[] on campus.” (ECF No. 59, PageID.2715-16; ECF No. 47-48,

 PageID.2301.)

        Plaintiffs operated as one of many registered student organization (“RSO”) on

 Wayne State’s campus. (ECF No. 59, PageID.2716-17.) Other RSOs included

 fraternities, sororities, and club sports teams. (Id., PageID.2717.) Being an RSO brings

 many benefits. These include the ability to reserve free or reduced-price meeting

 spaces on campus; access to tables in the college’s main Student Center to recruit new

 members; the ability to apply for funding from the school; access to special lockers; the

 opportunity to participate in the two main campus recruiting events, FestiFall and

 WinterFest; inclusion on a list of official student groups posted on the school’s website;



                                               3
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2941 Filed 04/13/21 Page 4 of 83




 and access to an online school platform used to communicate with students and post a

 schedule of events. (Id., PageID.2719-20; ECF No. 47-45, PageID.2138-39.)

        To become an RSO, a group must submit to the university information on its

 members and its constitution or operating agreement. (ECF No. 59, PageID.2720-21.)

 An RSO must register annually; groups are required to update student information and

 file their current constitution. (Id., PageID.2721.)

        Defendant Villarosa, Wayne State’s Coordinator of Student Life, evaluates group

 submissions and determines if groups qualify for status as an RSO. (Id., PageID.2721-

 22.) Part of the evaluation is determining whether a group’s leadership and membership

 criteria violate Wayne State’s non-discrimination policy. The policy states:

        [Wayne State] embraces all persons regardless of race, color, sex
        (including gender identity), national origin, religion, age, sexual orientation,
        familial status, marital status, height, weight, disability, or veteran status
        and expressly forbids sexual harassment and discrimination in hiring,
        terms of employment, tenure, promotion, placement and discharge of
        employees, admission, training and treatment of students, extracurricular
        activities, the use of University services, facilities, and the awarding of
        contracts

 (ECF No. 47-38, PageID.2072; ECF No. 59, PageID.2722-23.)

        There are no written exceptions to the policy. However, the policy states that the

 university is not precluded “from implementing those affirmative action measures which

 are designed to achieve full equity for minorities and women.” (ECF No. 47-38,

 PageID.2072; ECF No. 59, PageID.2724.)

        Plaintiffs’ chapter president submitted the InterVarsity constitution to Wayne

 State in March 2017. (ECF No. 59, PageID.2725.) The constitution was not materially

 different from previous InterVarsity constitutions, or constitutions InterVarsity used at

 other public universities such as the University of Michigan and Central Michigan

                                                4
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2942 Filed 04/13/21 Page 5 of 83




 University. (Id., PageID.2725-26.) It allowed all students to join the group as members,

 but leadership positions were limited to those who agree with Plaintiffs’ statement of

 faith. (Id., PageID.2726.)

        On March 30, 2017, Plaintiffs’ president received an online message from Wayne

 State stating the RSO application has been complete and her position as president was

 accepted. (Id.) However, the next day, on March 31, 2017, Defendant Villarosa sent the

 group president a message stating: “Neither membership, nor officer requirements may

 violate the university anti-discrimination policy—please amend the officer requirements

 accordingly and resubmit.” (Id., PageID.2726.) The online system for RSO submissions

 was new, and Plaintiffs’ chapter president overlooked the second message. (Id.,

 PageID.2724, 2727.) Plaintiffs continued to be treated as an RSO through the spring

 semester of 2017 and into the fall. (Id., PageID.2727.)

        On September 14, 2017, Plaintiffs’ chapter president submitted a renewed RSO

 application for that school year. (Id., PageID.2729.) Defendant Villarosa responded on

 September 15, 2017, asking the group to contact him regarding its membership and

 officer requirements. (Id., PageID.2729.) On October 3, 2017, Defendant Villarosa sent

 a second message stating that Plaintiffs’ officer requirements violated the school’s non-

 discrimination policy. (Id.) Plaintiffs’ chapter president talked to Defendant Villarosa in

 person. (Id., PageID.2729-30; ECF No. 47-48, PageID.2304.) At the meeting, Plaintiffs’

 chapter president “made [the] point” that “other groups on campus ask their members or

 leaders to share their views” and “other groups on campus . . . seem to violate the non-

 discrimination policy.” (ECF No. 59, PageID.2729-30; ECF No. 47-48, PageID.2304.)

 The chapter president followed up the meeting with an email to Defendant Villarosa on



                                               5
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2943 Filed 04/13/21 Page 6 of 83




 October 17, 2017, requesting that he obtain confirmation of the decision to deny RSO

 status from Wayne State’s general counsel. (ECF No. 59, PageID.2729-30.) The

 chapter president asked Defendant Villarosa why he was “applying the non-

 discrimination policy in this way particularly as it seem[ed] to be a violation of [Plaintiffs’]

 first amendment rights of religious expression.” (ECF No. 47-48, PageID.2320.)

        The general counsel responded via letter on October 23, 2017, indicating the

 application of the non-discrimination policy was appropriate and legal. (ECF No. 59,

 PageID.2730-31.) On October 26, 2017, Wayne State revoked Plaintiffs’ status as an

 RSO and cancelled its pending events on Wayne State’s campus. (Id., PageID.2732-33;

 ECF No. 47-22, PageID.1367-68.)

        There is no genuine dispute that other RSOs at Wayne State limited membership

 and leadership, during and after the timeframe of Plaintiffs’ deregistration, based on

 categories included in the non-discrimination policy. Unlike Plaintiffs, those groups were

 not found in violation of the policy. Specifically, club sports teams on Wayne State’s

 campus excluded members who did not fall within their prescribed sex or gender

 identity categories. (Id., PageID.2738-39.) Also, Greek letter fraternities and sororities

 excluded members and leaders based on their sex and gender identity. (Id.,

 PageID.2740-43.) The Iraqi Student Organization required that its leaders be “dedicated

 Iraqi student[s].” (Id., PageID.2744-45.) The Student Veterans Organization limited

 membership and leadership positions to those who were veterans, veteran’s

 dependents, and Reserve Officers’ Training Corps (“ROTC”) members. (Id.,

 PageID.2747.)




                                                6
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2944 Filed 04/13/21 Page 7 of 83




        At the time of Plaintiffs’ deregistration and following it, other religious groups

 limited leadership to those who shared the groups’ religious principles. The Newman

 Catholic Center at Wayne State required leaders be “faithful,” and required that leaders

 engage in “prayerful Discernment.” (Id., PageID.2750.) The Muslim Student Association

 stated in its student group registration that it would remove leaders for “[v]iolat[ing] an

 Islamic principle that deems him/her unworthy to serve as a Muslim leader on campus.”

 (Id., PageID.2751.) The Rising, another religious group, limited leadership to students

 who “hold the same beliefs as our organization.” (Id., PageID.2750.) The Faholo

 Campus Ministry required leaders to “agree” with “denominational faith statements”;

 Ratio Christi required that leaders “profess a personal relationship with Jesus Christ”;

 The Eternal Message mandated that leaders “follow[] its mission” to “introduce people to

 Islam”; the Coptic Christian Club required leaders be “Coptic Orthodox Christian”; and

 Virtuous 31 required that its leaders “really love God.” (Id., PageID.2751-52.)

        Wayne State also permitted a group affiliated with the New Life Church to

 become an RSO. (Id., PageID.59, PageID.2754-55.) Members and leaders of the group

 were required to “advance the efforts of the New Life student org,” which included

 “help[ing] students who wish to pursue God develop a deeper understanding and closer

 relationship with Jesus.”2 (Id.)




 2
        Defendants did apply the non-discrimination policy to some religious groups.
 “Christians on Campus,” an RSO that submitted a registration form in 2017, was
 contacted by Defendant Villarosa for the group’s requirement that its leaders “be . . .
 believer[s] in Jesus Christ and uphold the Bible as the complete divine revelation.” (ECF
 No. 55, PageID.2516-17.) Unlike Plaintiffs, Christians on Campus did not attempt to
 defend its leadership requirement, and removed it. (Id.) In 2018, however, the RSO was
 permitted include the same limitation. (ECF No. 59, PageID.2751, 53.) In 2016,
 Defendant Villarosa also contacted Virtuous 31 for limiting membership to women. (ECF
                                               7
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2945 Filed 04/13/21 Page 8 of 83




        Secular groups both during and after Plaintiffs’ deregistration were permitted to

 limit membership and leadership based on agreement with their mission principles. The

 student group “Reunite and Organize in Spite of Everything” mandated that members

 “share with us the goal of African unification.” (Id., PageID.2755-56.) Leaders were

 required to “be actively working in the community to advance the African race.” (Id.) The

 Macedonian-American Student Association required that members “agree with the

 goals of the group,” which included “bring[ing] Macedonian-American students together

 in order to preserve and enrich [the] ethnicity.” (Id., PageID.2757-58.) The Secular

 Student Alliance sought “[t]o promote secular values” and requires that leaders “have

 shown commitment to the group.” (Id., PageID.2757.) Members were barred from

 “preaching.” (Id.)

        Finally, under Wayne State’s non-discrimination policy, RSOs were categorically

 permitted to exclude members based on ethnicity, political viewpoint, ideology, physical

 attractiveness, and grade point average. (Id., PageID.2759.) For instance, Young

 Americans for Freedom, a conservative political organization, required members to

 agree with the group’s “principles,” and the International Youth and Students for Social

 Equality, which “fight[s] for a Marxist perspective,” required members be “in full

 agreement with the [group’s] statement of principles.”3 (Id.)



 No. 55, PageID.2514-15.) Virtuous 31 capitulated and removed the sex-based
 limitation, while retaining the requirement that its leaders “really love God.” (Id.)
 3
         Defendants did at times contact non-religious RSOs for alleged violations of the
 non-discrimination policy. Defendant Villarosa messaged the Saudi Student Association
 for limiting membership to Saudi students. (ECF No. 55, PageID.2512.) In August 2017,
 Defendant Villarosa contacted the Indian Student’s Association for limiting membership
 to students with “Indian origin.” (Id., PageID.2513-14; ECF No. 45-18, PageID.997.)
 However, during the winter semester of 2017, the Indian Student’s Association
 submitted a constitution with the same membership requirements and Defendant
                                              8
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2946 Filed 04/13/21 Page 9 of 83




        After Plaintiffs’ RSO status was revoked, they lost access to several benefits.

 Plaintiffs were no longer permitted to hold meetings at low or no cost using spacious

 and convenient locations on campus. (Id., PageID.2764-65.) The group incurred

 expenses running into thousands of dollars over the course of the semester to rent

 smaller and less accessible rooms. (Id.) Some meetings and events were cut back. (Id.,

 PageID.2766-67.) Specifically, Plaintiffs reduced outreach tables at the school’s student

 center and did not host introductory “meet-and-greets.” (Id.; ECF No. 47-47,

 PageID.2254.) Plaintiffs’ group was removed from the official Wayne State student

 organizations list, and members received questions from other students on the group’s

 status. (ECF No. 59, PageID.2767-68; ECF No. 47-47, PageID.2259.) Plaintiffs lost the

 ability to communicate with students through Wayne State’s online student

 organizations platform and could not advertise its meetings like other RSOs. (ECF No.

 59, PageID.2767-68; ECF No. 47-47, PageID.2259, 2262.)

        The next major on-campus recruiting event was the 2017-18 WinterFest. (ECF

 No. 59, PageID.2770.) Plaintiffs were required to pay a fee, were excluded from a

 ballroom that hosted the tables of registered student groups, and were relegated to

 outside vendor status at a table on a different floor near a Starbucks coffee shop. (Id.,

 PageID.2770-71; ECF No. 47-47, PageID.2255; ECF No. 47-48, PageID.2306.)




 Villarosa did not identify a conflict with the non-discrimination policy. (ECF No. 55,
 PageID.2513-14; ECF No. 55-9, PageID.2638.) In addition, the group’s 2018
 registration stated without issue that its purpose was to host events for “Indian
 students.” (ECF No. 55, PageID.2514.) There is no record that these groups resisted
 Defendants’ application of the non-discrimination policy to them, pointed out
 Defendants’ exceptions and non-enforcement for other groups, or brought First
 Amendment claims in court.
                                              9
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2947 Filed 04/13/21 Page 10 of 83




        Plaintiffs filed the instant lawsuit on March 6, 2018, before the United States

 District Court for the Western District of Michigan. On March 8, 2018, Defendants

 decided to recertify Plaintiffs as an official student group, stating that Plaintiffs’ group “is

 committed to welcoming and including all students . . . and the university will not

 interfere in the group’s leadership selection.” (ECF No. 59, PageID.2773-74.) However,

 Defendants did not alter their non-discrimination policy and they still contend that

 Plaintiffs are in violation. (Id., PageID.2774-75; see, e.g., ECF No. 45, PageID.753.)

        The case was transferred to this court on February 5, 2019. Defendants moved

 to dismiss the complaint, (ECF No. 6), and Plaintiffs moved for partial summary

 judgment. (ECF No. 7.) On September 20, 2019, the court granted in part and denied in

 part Defendants’ motion to dismiss. (ECF No. 26.) The court dismissed two claims

 brought under Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”). (Id., PageID.514.) In

 addition, the court found Plaintiffs’ motion for summary judgment premature and denied

 it without prejudice. (Id.)

        The parties completed discovery, and, on October 22, 2020, they filed cross

 motions for summary judgment. (ECF Nos. 45, 47.) Plaintiffs also seek a permanent

 injunction. (ECF No. 47.)

                                        II. STANDARD

        To prevail on a motion for summary judgment, a movant must show—point out—

 that “there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the

 initial burden of presentation that “demonstrate[s] the absence of a genuine issue of

 material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no



                                                10
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2948 Filed 04/13/21 Page 11 of 83




 requirement, however, that the moving party “support its motion with [evidence]

 negating the opponent’s claim.” Id. (emphasis removed); see also Emp’rs Ins. of

 Wausau v. Petrol. Specialties, Inc., 69 F.3d 98, 102 (6th Cir. 1995).

        Second, “the nonmoving party must come forward with ‘specific facts showing

 that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986) (emphasis removed) (quoting Fed. R. Civ. P. 56(e)).

 This requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

 possibility of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

 (1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

 Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). For a court to deny summary

 judgment, “the evidence [must be] such that a reasonable [finder of fact] could return a

 verdict for the nonmoving party.” Anderson, 477 U.S. at 248. All reasonable inferences

 from the underlying facts must be drawn “in the light most favorable to the party

 opposing the motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran

 v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                      III. DISCUSSION

        Plaintiffs move for summary judgment on their claims brought under the Religion

 Clauses of the First Amendment and internal management rights (Counts 1 and 2), free

 speech rights (Counts 7 and 8), freedom of association rights (Count 6), freedom of

 assembly rights (Count 9), free exercise rights (Counts 3 and 4), free exercise rights

 under the Michigan Constitution (Count 15), and the Establishment Clause of the First

 Amendment (Count 5). (ECF No. 47.) Defendants move for summary judgment on the

 basis of qualified immunity and on all remaining counts of the complaint. (ECF No. 45.)



                                              11
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2949 Filed 04/13/21 Page 12 of 83




 Those that remain include claims brought under free speech rights guaranteed by the

 Michigan Constitution (Counts 16-19), the Equal Protection Clause of the Fourteenth

 Amendment (Count 10), the Due Process Clause of the Fourteenth Amendment (Count

 20), and Michigan’s ELCRA (Count 13). The court will address each issue in turn.

       A. Religion Clauses and Internal Management Rights (Counts 1 and 2)

       The parties seek summary judgment on Plaintiffs’ claims under the Religion

 Clauses of the First Amendment and internal religious management rights. The First

 Amendment states that “Congress shall make no law respecting an establishment of

 religion, or prohibiting the free exercise thereof.” U.S. Const. amend I. The amendment

 is “applicable to the States through the Fourteenth Amendment.” Virginia v. Black, 538

 U.S. 343, 358 (2003).

 1. Application as a Constitutional Right

       The first argument Defendants pose is that the right to religious internal

 management can be applied only as an affirmative defense, predominantly in the

 employment context. (ECF No. 45, PageID.738.) Defendants argue that the First

 Amendment’s ministerial protections apply only to judgments issued by the judiciary and

 cannot support enforcement claims brought through 42 U.S.C. § 1983. (Id.)

       The Supreme Court has established in no uncertain terms that the ministerial

 exception is founded on a larger and deeply ingrained right of religious organizations to

 select their leaders and messengers. In Hosanna-Tabor Evangelical Lutheran Church

 and School v. EEOC, 565 U.S. 171, 177-78 (2012), a Lutheran Church operated a

 school in Redford, Michigan, and terminated a teacher—deemed in these

 circumstances to be a minister of the church—after she developed narcolepsy, took



                                            12
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2950 Filed 04/13/21 Page 13 of 83




 leave for several months during a school year, and attempted to return to work after the

 Church had hired a replacement teacher. The teacher filed suit under the Americans

 with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and Michigan anti-

 discrimination law, seeking compensation and reinstatement. Id. at 179-80.

        The Supreme Court held that the suit was barred under the First Amendment. Id.

 at 196. In doing so, the Court recognized broadly that “[b]oth Religion Clauses bar the

 government from interfering with the decision of a religious group to fire one of its

 ministers.” Id. 181. The Court detailed the historical basis for this right. The Magna

 Carta in 1215 imposed limitations on the King of England prohibiting him from interfering

 with the English church’s “freedom of elections.” Id. at 182. However, in subsequent

 centuries, the English monarch was made “the supreme head of the Church” and was

 given “authority to appoint the Church’s high officers.” Id. In 1662, the English

 government created a law requiring that ministers “formally assent[] to prescribed tenets

 and pledge[] to follow [approved] mode[s] of worship.” Id. It was in this context that the

 first settlers of the United States fled England to ensure greater freedom in religious and

 community belief and practice. “[T]he Puritans fled to New England, where they hoped

 to elect their own ministers and establish their own modes of worship.” Id. “In Virginia . .

 . the law vested the governor with the power to induct ministers presented to him by

 parish vestries . . . but the vestries often refused to make such presentations and

 instead chose ministers on their own.” Id. at 183. In fact, when the colonies enacted

 laws that limited the ability of English officials to control and direct the appointment of

 ministers, “[a]uthorities in England intervened, repealing those laws as inconsistent with

 the rights of the Crown.” Id. at 183.



                                              13
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2951 Filed 04/13/21 Page 14 of 83




        The Hosanna-Tabor Court recognized that it was “against this [historical]

 background that the First Amendment was adopted.” Id. “By forbidding the

 ‘establishment of religion’ and guaranteeing the ‘free exercise thereof,’ the Religion

 Clauses ensured that the new Federal Government—unlike the English Crown—would

 have no role in filling ecclesiastical offices.” Id. at 184. The Court then reiterated

 explicitly that the First Amendment, in its original understanding, was created to

 “prevent[] the Government from appointing ministers . . . [and] prevent[] it from

 interfering with the freedom of religious groups to select their own.” Id.

        James Madison’s actions in the early republic conformed with this original

 meaning. He repeatedly opposed executive and legislative policies that allowed the

 government to influence the “selection of ecclesiastical individuals,” arguing that such

 policies “violate[d] . . . the Constitution.” Id. at 184-85. The Hosanna-Tabor Court again

 concluded simply that “it is impermissible for the government to contradict a church's

 determination of who can act as its ministers.” Id. at 185.

        In Our Lady of Guadalupe School v. Morrissey-Berru, 140 S. Ct. 2049, 2060-61

 (2020), the Supreme Court recently reviewed lawsuits brought by teachers against

 religious schools for alleged discrimination based on age and disability (breast cancer).

 As with Hosanna-Tabor, the Court recounted the historical roots of the First Amendment

 and examined how the ministerial exception fell within the larger right of religious

 organizations to select preachers. The Court stated, unambiguously:

        Among other things, the Religion Clauses protect the right of churches
        and other religious institutions to decide matters of faith and doctrine
        without government intrusion. State interference in that sphere would
        obviously violate the free exercise of religion, and any attempt by
        government to dictate or even to influence such matters would constitute



                                               14
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2952 Filed 04/13/21 Page 15 of 83




        one of the central attributes of an establishment of religion. The First
        Amendment outlaws such intrusion.

                                             (…)

        [I]t is instructive to consider why a church's independence on matters of
        faith and doctrine requires the authority to select, supervise, and if
        necessary, remove a minister without interference by secular authorities.
        Without that power, a wayward minister's preaching, teaching, and
        counseling could contradict the church's tenets and lead the congregation
        away from the faith.

 Id. at 2060. The Court recognized that Hosanna-Tabor’s holding as to employment

 discrimination claims was founded in “the general principle of church autonomy to which

 we have already referred: independence in matters of faith and doctrine and in closely

 linked matters of internal government.” Id. at 2061. To support this principle, the Court

 recounted the historical underpinnings of the First Amendment: British and colonial

 control of non-conforming ministers, religious belief and practice. Id. at 2061-62.

        These two foundational Supreme Court precedents cannot be fairly read to first

 recognize a religious organization’s absolute right to appoint its ministers while at the

 same time prohibiting the organization any means by which it may seek to terminate,

 redress, or remedy even the most blatant of government restrictions and incursions into

 such ministerial business. That is, other than in the one, narrow form of presenting an

 affirmative defense in the event it were to face an employment lawsuit implicating its

 internal ministerial affairs.

        The Court repeatedly and unequivocally stated the First Amendment creates a

 broad right against any government intrusion into a religious organization’s internal

 affairs. Hosanna-Tabor made clear that the right applied against “the government,”

 without qualification, three separate times. 565 U.S. at 181, 184, 185. Our Lady of



                                              15
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2953 Filed 04/13/21 Page 16 of 83




 Guadalupe School held the right protected against “interference by secular authorities.”

 140 S. Ct. at 2060. All government, no matter what branch and no matter what means

 may be used to conduct religious interference, undeniably falls within the canopy of

 “secular authorit[y].” Id.

        This interpretation falls within the original understanding of the First Amendment.

 As the Supreme Court recounted in both Hosanna-Tabor and Our Lady of Guadalupe

 School, the First Amendment was created in reaction to a long and storied history of the

 British monarch and the British Parliament enacting laws that force religious

 practitioners to receive their teachings only from “approved” sources. Specifically, the

 British crown was acting to consolidate the control of the English church over religious

 dissidents and non-conformists, most notably Catholics and Puritans. It should be no

 wonder that religious outsiders fled England and established colonies in North America,

 establishing new settlements in such places as Plymouth, Massachusetts. “Many of the

 British North American colonies that eventually formed the United States of America

 were settled in the seventeenth century by men and women, who, in the face of

 European persecution, refused to compromise passionately held religious convictions

 and fled Europe.” Religion and the Founding of the American Republic, The Library of

 Congress, https://www.loc.gov/exhibits/religion/rel01.html (last visited Mar. 30, 2021).

        The First Amendment was crafted in part to protect religious diversity and allow

 divergent religionists, who were often the subject of repression and violence, room to

 create and mold their own spiritual lives and their society. Paramount to the freedom to

 establish independent churches is the ability to select those who will lead and spread

 the religious message of the organization. The repressive actions evidenced in the



                                             16
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2954 Filed 04/13/21 Page 17 of 83




 historical record of the First Amendment are laws enacted by a legislature or executive

 and enforced directly against religious organizations and believers by the executive.

 The British Crown and the British Parliament, as well as colonial governments, enacted

 laws that regulated the appointment of ministers, and British police and military officers

 enforced the law against subjects and religious groups that did not comply. See

 Hosanna-Tabor, 565 U.S. at 181-85; Our Lady of Guadalupe School, 140 S. Ct. at

 2061-62; see also, e.g., The Act of Supremacy, 1534, National Archives UK,

 http://www.nationalarchives.gov.uk/pathways/citizenship/rise_parliament/transcripts/hen

 ry_supremacy.htm (last visited Mar. 30, 2021) (text of an edict from King Henry VIII of

 England asserting himself “to be supreme hede of the Churche of England” and “so . . .

 recognysed by the Clergy of the Realme”); Robert Tombs, The English and Their

 History 166-69 (2014) (describing King Henry VIII’s mandate that “clergy accept the Act

 of Supremacy,” the internment of dissenting religious leaders in the Tower of London,

 and the eventually dissolution and looting of monasteries). These historical events

 underlie the formation of the American republic and the original meaning of the First

 Amendment. See Hosanna-Tabor, 565 U.S. at 181-85; Our Lady of Guadalupe School,

 140 S. Ct. at 2061-62; The Library of Congress, supra.

        Congress passed § 1983 in the post-civil war era to allow individuals to vindicate

 their constitutional rights in the face of abusive, and often repressive, state

 governments. See Owens v. City of Independence, 445 U.S. 622, 623 (1980) (Section

 1983 was designed “to provide protection to those persons wronged by the abuse of

 governmental authority and to deter future constitutional violations.”); Lugar v.

 Edmondson Oil Co., Inc., 457 U.S. 922, 934 (1982) (quotations removed) (The law



                                              17
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2955 Filed 04/13/21 Page 18 of 83




 served to “reenact the Constitution” for individual litigants against states.). The law

 provides individuals a cause of action for constitutional violations. To bring a § 1983

 claim, there is no requirement that individuals first risk civil or criminal liability at a court

 proceeding. “[T]he § 1983 remedy broadly encompasses violations of federal statutory

 as well as constitutional law.” Gean v. Hattaway, 330 F.3d 758, 775 (6th Cir. 2003)

 (emphasis added) (quoting Maine v. Thiboutot, 448 U.S. 1, 4-5 (1980)); see also West

 v. Atkins, 487 U.S. 42, 48 (1988) (holding that, to obtain relief, a § 1983 plaintiff need

 only show “[a] violation of a right secured by the Constitution and laws of the United

 States” and “that the alleged deprivation was committed by a person acting under color

 of state law”). Section 1983 explicitly gives private parties the right to sue officials for the

 “deprivation of any rights, privileges, or immunities secured by the Constitution.” 42

 U.S.C. § 1983 (emphasis added). The court is aware of no exception in § 1983 for basic

 First Amendment liberties, and Defendants do not present arguments to the contrary.

 (See ECF No. 58, PageID.2697-98.)

        It strains credulity to think that the First Amendment was enacted solely to protect

 religious organizations’ internal management from the judiciary and private lawsuits.

 The First Amendment and § 1983 were not designed to lay dormant until targeted

 individuals and groups face a criminal or civil judgment. Substantial harm can befall a

 disfavored group in the meanwhile. Individuals (or entities) can be harassed, fined,

 punished, or even imprisoned in violation of the Constitution before having the

 opportunity to present an in-court defense. See, e.g., Ouza v. City of Dearborn Heights,

 969 F.3d 265, 271-73 (6th Cir. 2020) (finding that a § 1983 plaintiff had presented a

 viable constitutional claim under the Fourth Amendment after the plaintiff was arrested



                                                18
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2956 Filed 04/13/21 Page 19 of 83




 and released from custody the next day); Handy-Clay v. City of Memphis, Tenn., 695

 F.3d 531, 546 (6th Cir. 2012) (holding that a § 1983 plaintiff had stated a valid claim

 under the First Amendment where the plaintiff claimed that she was terminated from her

 job after reporting alleged public corruption and misuse of government funds); District of

 Columbia v. Heller, 554 U.S. 570, 573-74 (finding in favor of a § 1983 plaintiff who was

 denied a handgun registration by a local government office in violation of the Second

 Amendment). Many law-abiding individuals, for a variety of reasons, may not choose to

 risk the possibility of enforcement or a court judgment. They may refrain from engaging

 in protected activity all together, and First Amendment liberties would quietly lose use

 and purpose.

        Defendants yet insist that a religious organization’s right to select its own leaders

 and ministers cannot be enforced other than as a defense in court, primarily (if not

 exclusively) against private employment lawsuits. (ECF No. 45, PageID.737-38.)

 Defendants point to the lack of caselaw involving religious organizations directly suing a

 government actor alleging infringing executive or legislative actions taken against such

 an organization.4 (Id.) The court observes that this may be because such executive and



 4
         Defendants assert unequivocally that “courts have consistently rejected
 affirmative claims brought under the ministerial exception.” (ECF No. 45, PageID.736.)
 Yet Defendants cite only one case in support of this assertion: an out-of-circuit decision
 from the United States District Court of Iowa. See Bus. Leaders in Christ v. Univ. of
 Iowa, 360 F. Supp. 3d 885 (S.D. Iowa 2019). In Business Leaders in Christ, the court
 found that the University of Iowa violated the Constitution by requiring, to obtain status
 as a registered student group, a Christian organization to accept as its leaders students
 who did not agree with the organization’s religious beliefs. Id. at 909. However, the court
 noted that there was not a dispute between an unwanted minister suing under the ADA
 like in Hosanna-Tabor and “decline[d] to extend” ministerial protections beyond the anti-
 discrimination context of Hosanna-Tabor. Id. at 904-905. Since the court had already
 found that the university’s policies violated the Constitution, it provided only a brief
 analysis of ministerial protections. The court did not cite or analyze Our Lady of
                                             19
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2957 Filed 04/13/21 Page 20 of 83




 legislative actions against religious groups more cleanly fit within the original meaning of

 the First Amendment’s religion clauses and more clearly violate the Constitution.

 Governments may not be willing to act in such a way that is so obviously odious to the

 Constitution. As shown in the historical record, and as explained by the Supreme Court

 in Hosanna-Tabor and Our Lady of Guadalupe School, the eighteenth-century American

 colonists and the writers of the First Amendment feared government encroachments in

 far more contexts, and with far greater severity, than lawsuits and employment disputes.

        Defendants fail to explain why federal courts would feel the need to erect such

 substantial barriers to private anti-discrimination suits, which largely seek money

 damages, but would allow a state government to directly influence a religious

 organization’s internal management without the organization’s ability to sue under §

 1983. While a private actor may not be able to sue for sex discrimination, could a state

 government mandate that a church appoint women as priests and then fine the church

 and close services for non-compliance? Must members of the church risk jailtime or

 substantial fines at a court proceeding to vindicate their constitutional rights to internal

 management? Under the First Amendment, any and all government is prevented from

 “appointing ministers . . . [and] interfering with the freedom of religious groups to select

 their own.” Hosanna-Tabor, 565 U.S. at 184. A religious group can vindicate its right to




 Guadalupe; it did not consider the history and original meaning of the First Amendment;
 and it chose merely, given existing precedent, not to extend ministerial protections
 beyond the facts of Hosanna-Tabor. As the court here has explained, the right to
 internal management extends further than an affirmative defense in the employment
 context, and the court does not find persuasive for the facts in this case the District of
 Iowa’s reasoning for internal management claims.
                                              20
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2958 Filed 04/13/21 Page 21 of 83




 internal management through use of § 1983, and the right is not siloed to use as an

 affirmative defense.

        Although the issue is not frequently litigated, Sixth Circuit precedent support the

 court’s conclusion. In Conlon v. InterVarsity Christian Fellowship, 777 F.3d 829, 837

 (6th Cir. 2015), the court barred a sex discrimination lawsuit brought against Plaintiff

 InterVarsity Christian Fellowship/USA as an intrusion on its right to select its ministers.

 In concluding that the ministerial exception applied, the court stated that:

        The parties point[ed] to no historical example in which the founding
        generation permitted any arm of the federal government—including the
        judiciary—to order a religious organization to accept or retain in a
        ministerial position a person whom the organization deemed unfit for
        ministry. To the contrary, the historical practice has always been that the
        government cannot dictate to a religious organization who its spiritual
        leaders would be.

 Id. at 835-36. The court held that First Amendment protections of ministerial

 appointment apply to “any arm of the federal government,” in which the judiciary, and

 thus private litigants, are just a part. Id. “[T]he government,” as a whole, is barred from

 interfering with a religious group’s choice in spiritual leader. Id.

        In Commonwealth v. Beshear, 981 F.3d 505, 510 (6th Cir. 2020), the court

 reviewed a First Amendment challenge brought directly against government officials in

 Kentucky for restrictions placed in response to the outbreak of the Coronavirus Disease

 (“COVID-19”). The plaintiffs alleged that the restrictions “intrude[d] into the autonomy of

 religious institutions and how they administer their religious missions.” Id. at 510. The

 court reviewed the claim substantively. It recognized that the First Amendment “protects

 a church's autonomy with respect to matters of doctrine and church government,” but

 held that “those [rights] are not affected” by the COVID-19 restrictions. Id. The Sixth



                                               21
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2959 Filed 04/13/21 Page 22 of 83




 Circuit recognized religious organizations’ basic First Amendment rights and analyzed

 the claim for a direct constitutional challenge against the government. The court gave

 no indication that those rights would apply only as an affirmative defense in the

 employment context.

        The First Amendment provides religious organizations the right to select their

 own ministers, and, under the First Amendment and § 1983, organizations can sue the

 government for violating that right.

 2. The Merits of Plaintiffs’ Claim

        “[The] Religion Clauses bar the government from interfering with the decision of a

 religious group to [select] its ministers.” Hosanna-Tabor, 565 U.S. at 181. To obtain the

 protection of the Religion Clauses, a party must show that it is a “religious group” and

 that the government has “interfer[ed]” with the selection of its “ministers.” Id.; Conlon,

 777 F.3d at 837 (analyzing whether Plaintiff InterVarsity Christian Fellowship/USA was

 a “religious group” and then reviewing whether an employee Plaintiff terminated was a

 “minister” sufficient to subject Plaintiff to Title VII liability).

 i. Whether Plaintiffs Are a Religious Group

        Plaintiffs provide uncontested evidence that they are a religious group. They

 provide outreach and religious ministry at hundreds of American colleges. (ECF No. 59,

 PageID.2712.) Plaintiffs’ stated purpose is to “establish and advance . . . communities of

 students and faculty who follow Jesus as Savior and Lord.” (Id.) It is undisputed that

 Plaintiffs conduct regular religious services for students on campus, hold bible study

 meetings to read and interpret scripture, and conduct outreach campaigns and prayer

 vigils. (Id., PageID.2713.)



                                                   22
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2960 Filed 04/13/21 Page 23 of 83




        In Hollins v. Methodist Healthcare, Inc., 474 F.3d 223, 226 (6th Cir. 2007),

 abrogated on other grounds, Hosanna-Tabor, 565 U.S. at 195 n.4, the Sixth Circuit held

 that a religiously affiliated hospital was a religious group entitled to ministerial

 protections. The court held that, in order to obtain First Amendment protections, a group

 “need not be a traditional religious organization such as a church, diocese, or

 synagogue, or an entity operated by a traditional religious organization.” Id. at 225. “A

 religiously affiliated entity is one whose mission is marked by clear or obvious religious

 characteristics.” Conlon, 777 F.3d at 834. Plaintiffs may not fall within the traditional

 understanding of a church, but they are certainly similar to one. Plaintiffs have taken on

 an undeniably religious purpose and seek to advance a religious cause. As a matter of

 law, Plaintiffs have a “clear [and] obvious religious” mission. Id.; Fed. R. Civ. P. 56(a).

        Sixth Circuit precedent supports the court’s conclusion. In Conlon, 777 F.3d 829,

 an ex-employee brought a sex discrimination claim against Plaintiff InterVarsity

 Christian Fellowship/USA. The court noted that Plaintiff is “a Christian organization,

 whose purpose is to advance the understanding and practice of Christianity in colleges

 and universities,” and the court concluded that Plaintiff is a “religious group under

 Hosanna-Tabor.” Id. at 834.

 ii. Whether Christian Leaders Are Ministers

        Plaintiffs also provide uncontradicted evidence that student leaders, called

 “Christian leaders,” qualify as ministers under the First Amendment. Plaintiffs place

 limitations on who may become a Christian leader. Applicants for the position must

 agree with Plaintiffs’ “Doctrine and Purpose Statements,” “exemplify Christ-like

 character, conduct and leadership,” and describe their Christian beliefs. (Id.; ECF No.



                                               23
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2961 Filed 04/13/21 Page 24 of 83




 47-48, PageID.2310.) Plaintiffs make it their explicit policy that Christian leaders are

 trained to take on “serious spiritual responsibilities.” (ECF No. 47-48, PageID.2312; ECF

 No. 59, PageID.2714-15.) As part of an apprenticeship process, Christian leaders must

 “work with InterVarsity ministry staff to develop their skills and prepare to lead Bible

 studies and provide religious teaching and spiritual guidance to other members.” (ECF

 No. 47-48, PageID.2299; ECF No. 59, PageID.2714-15.) Once they are given the title, it

 is undisputed that the student leaders must lead students and members in weekly

 prayer, Bible studies, and worship. (ECF No. 47-48, PageID.2299; ECF No. 59,

 PageID.2714-15.) They also conduct outreach activities, recruit other students to

 engage with Plaintiffs’ religious beliefs, and hold public events. (ECF No. 47-48,

 PageID.2301; ECF No. 59, PageID.2716, 2719-20.) In essence, Plaintiffs’ student

 leaders participate in proselytizing efforts and are Plaintiffs’ chosen spiritual resource for

 students at Wayne State.

        The Supreme Court has cautioned that there is no “rigid formula” for determining

 whether an individual qualifies as a minister. Our Lady of Guadalupe School, 140 S. Ct.

 at 2062 (quoting Hosanna-Tabor, 565 U.S. at 190-91). “What matters, at bottom, is what

 [the individual] does.” Id. at 2064. Ministers include an individual “who leads a religious

 organization, conducts worship services or important religious ceremonies or rituals, or

 serves as a messenger or teacher of its faith.” Id. The Supreme Court noted that “[a]

 religious institution's explanation of [an individual’s] role . . . is [an] important”

 consideration. Id. at 2066.

        It is not contested that Plaintiffs’ Christian leaders lead Plaintiffs’ religious

 organization on campus. The leaders organize outreach campaigns and recruiting, and



                                                 24
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2962 Filed 04/13/21 Page 25 of 83




 lead weekly prayer, Bible studies, and worship. (ECF No. 47-48, PageID.2299, 2301;

 ECF No. 59, PageID.2714-16, 2719-20.) Christian leaders serve to advance the

 message of Plaintiffs’ faith. In order to become a leader, applicants must agree with

 Plaintiffs’ stated purpose, to “establish and advance . . . communities . . . who follow

 Jesus as Savior and Lord.” (ECF No. 59, PageID.2714-15; ECF No. 47-48,

 PageID.2309-10.) Notably, Plaintiffs themselves assert that Christian leaders play

 important spiritual roles. They serve as the “primary means” by which Plaintiffs conduct

 outreach and ministry on Wayne State’s campus. (ECF No. 59, PageID.2715-16.)

 Plaintiffs’ Wayne State chapter president offered testimony to this effect. The president

 stated in an affidavit that, “[w]hile [leaders] received training and support from

 InterVarsity staff, student leaders are the ones who actually lead the Bible studies and

 the prayers, who do the one-on-one to ministry to our peers, who text and email our

 fellow students to remind them about upcoming meetings, to offer prayer, or to provide

 religious encouragement.” (ECF No. 47-48, PageID.2301.) Defendants to not present

 evidence to contradict this testimony.

        In Hosanna-Tabor, the Supreme Court held that a schoolteacher at a religious

 school was a “minister.” 565 U.S. at 177-78. In doing so, the Court noted that that the

 teacher was given a “diploma of vocation,” was titled “Minister of Religion,” and was

 tasked with performing her job responsibilities “according to the Word of God.” Id. at

 191. The teacher’s title also “reflected a significant degree of religious training followed

 by a formal process of commissioning.” Id. Finally, the teacher “held herself out as a

 minister . . . by accepting [a] formal call to religious service,” and the teacher’s “job




                                               25
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2963 Filed 04/13/21 Page 26 of 83




 duties reflected a role in conveying the Church's message and carrying out its mission.”

 Id. at 191-92.

        Plaintiffs’ Christian leaders similarly fit within the category of minister under the

 First Amendment. Although not explicitly titled “minister,” the position is titled “Christian

 leader.” It is hard to imagine a more explicitly religious title, and, in Conlon, the court

 only considered “whether the wording of the title conveys a religious—as opposed to

 secular—meaning.” 777 F.3d at 834 (holding that “spiritual director” is a religious title).

 Notably, the Supreme Court in Our Lady of Guadalupe School held that lay

 schoolteachers who did not have the title of “minister” fell within the First Amendment’s

 ministerial protections. 140 S. Ct. at 2066. The title of Christian leader undeniably

 conveys a religious meaning. Plaintiffs described the position as having “serious

 spiritual responsibilities.” (ECF No. 47-48, PageID.2312; ECF No. 59, PageID.2714-15.)

 Christian leaders are required to perform these spiritual duties while “exemplif[ing]

 Christ-like character, conduct and leadership.” (ECF No. 59, PageID.2713; ECF No. 47-

 48, PageID.2310.) To apply, students must “describe [their] relationship with Jesus

 Christ” and “[w]hat strengths, gifts, talents, or skills [they] believe God has given [them]

 for service.” (ECF No. 47-48, PageID.2312-13.)

        Christian leaders are also required to undergo mandatory religious training.

 There is no real dispute that Christian leaders undergo an apprenticeship period where

 the students “work with InterVarsity ministry staff to develop their skills and prepare to

 lead Bible studies and provide religious teaching and spiritual guidance to other

 members.” (ECF No. 47-48, PageID.2299; ECF No. 59, PageID.2714-15.) Plaintiffs’

 Wayne State chapter presidents offered uncontradicted testimony that they attended



                                               26
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2964 Filed 04/13/21 Page 27 of 83




 numerous training conferences and ministry programs to perform their roles as Christian

 leaders. (ECF No. 47-48, PageID.2300; ECF No. 47-49, PageID.2325-26.) While this

 training is not on par with the six-year training process the teacher undertook in

 Hosanna-Tabor, 565 U.S. at 191, the training of Christian leaders is nonetheless

 noteworthy. In fact, the Court in Our Lady of Guadalupe School held that a

 schoolteacher who had “less formal religious training” than the teacher in Hosanna-

 Tabor, and merely “attended a religious conference” on “incorporating God into the

 classroom,” was a minister under the First Amendment. 140 S. Ct. at 2058, 2066.

        Finally, like the teacher in Hosanna-Tabor, Christian leaders accept the call to

 religious service by agreeing to Plaintiffs’ “Doctrine and Purpose Statements.” (ECF No.

 59, PageID.2713; ECF No. 47-48, PageID.2310.) Christian leaders explicitly assert that

 they will serve to “establish and advance . . . communities . . . who follow Jesus as

 Savior and Lord.” (ECF No. 47-48, PageID.2309.) Plaintiffs’ chapter presidents offered

 testimony describing their own roles as conducting “ministry.” (ECF No. 37-48,

 PageID.2301 (“[Christian leaders] do the one-on-one to ministry to our peers.”); ECF

 No. 47-49, PageID.2327 (Christian leaders spend their time “on religious ministry.”).)

 Further, as described above, Christian leaders’ job responsibilities are deeply religious.

 They recruit, hold religious outreach, and lead services. (ECF No. 47-48, PageID.2299,

 2301; ECF No. 59, PageID.2714-16, 2719-20.) In fact, unlike the teacher in Hosanna-

 Tabor, 565 U.S. at 178, who “taught math, language arts, social studies, science, gym,

 art, and music,” there is no material dispute that the vast majority of Christian leaders’

 responsibilities are religious in nature. (ECF No. 47-48, PageID.2301 (“The vast majority

 of my time [as a Christian leader] . . . was spent on religious matters such as Bible



                                              27
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2965 Filed 04/13/21 Page 28 of 83




 studies.”); ECF No. 47-49, PageID.2327 (“Almost 100% of my time [as a Christian

 leader] is spent on religious ministry.”).)

        It is not the court’s role to judge or second guess a religious organization’s choice

 of individuals to lead and promote its religious mission. “In a country with the religious

 diversity of the United States, judges cannot be expected to have a complete

 understanding and appreciation of the role played by every person who performs a

 particular role in every religious tradition.” Our Lady of Guadalupe School, 140 S. Ct. at

 2066. The uncontested record shows that Plaintiffs’ Christian leaders are highly

 religious positions that serve a leading role in advancing Plaintiffs’ faith and mission on

 Wayne State’s campus and, as a matter of law, Christian leaders are ministers under

 the First Amendment. Id. at 2062; Fed. R. Civ. P. 56(a).

 iii. Whether Defendants Interfered with Plaintiffs’ First Amendment Rights

        When courts have discussed a religious group’s right to select its ministers, they

 have spoken in broad and categorical terms. In Hosanna-Tabor the Supreme Court

 stated unequivocally that the government is barred from “appointing ministers . . . [or]

 interfering with the freedom of religious groups to select their own.” 565 U.S. at 184. In

 support of the holding, the Court cited the historical record, which included examples of

 prohibitions against the government playing even minimal roles in the appointment of

 spiritual leaders. Id. at 182-85. For instance, in 1806, a Catholic bishop asked the

 President’s opinion on “who should be appointed to direct the affairs of the Catholic

 Church in the territory newly acquired by the Louisiana Purchase.” Id. at 184. Despite

 the bishop reaching out to the government, and despite the bishop merely asking for the

 government’s view on which religious leader should be appointed by the Catholic



                                               28
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2966 Filed 04/13/21 Page 29 of 83




 Church, Madison stated without qualification that the government was constitutionally

 precluded “from rendering an opinion on the selection of ecclesiastical individuals.” Id.

        The Court in Hosanna-Tabor emphasized that the government cannot

 “contradict” a religious organization’s choice of minister. Id. at 185. The Court explained

 that “[r]equiring a church to accept or retain an unwanted minister, or punishing a

 church for failing to do so . . . interferes with the internal governance of the church,

 depriving the church of control over the selection of those who will personify its beliefs.

 By imposing an unwanted minister, the state infringes the Free Exercise Clause, which

 protects a religious group's right to shape its own faith and mission through its

 appointments.” Id. at 188. The principles the Court articulated are wide-ranging and

 generally applicable. Even though the plaintiff in Hosanna-Tabor sought money

 damages against a religious organization, the Court held that “such relief would operate

 as a penalty on the Church” for selecting its ministers, which “would be no less

 prohibited by the First Amendment than an order overturning the [Church’s choice in

 minister].” Id. at 194.

        The Court in Our Lady of Guadalupe School similarly held that “any attempt by

 government to dictate or even to influence [internal religious matters] would constitute

 one of the central attributes of an establishment of religion.” 140 S. Ct. at 2060. The

 Court did not qualify this holding by stating that any government influence must be

 substantial. It stated that any and all attempts to influence who can become a spiritual

 leader and spread an organization’s religious message is unconstitutional. Id. Also, in

 Conlon, the Sixth Circuit held that a religious group’s right to select ministers is not

 subject to waiver. 777 F.3d at 836. In doing so, the court held in no uncertain terms that



                                              29
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2967 Filed 04/13/21 Page 30 of 83




 the “constitutional protection . . . is a structural one that categorically prohibits federal

 and state governments from becoming involved in religious leadership” selection and

 disputes. Id.

        Defendants’ policy influences Plaintiffs’ selection of ministers in a profound way.

 Defendants are not attempting to impose minor costs on Plaintiffs’ selections. Nor are

 they impacting Plaintiffs’ choice in ministers in ways unrelated to major doctrinal issues.

 In Hosanna-Tabor, 565 U.S. at 177-81, or Our Lady of Guadalupe School, 140 S. Ct. at

 2056-60, the government sought to enforce anti-discrimination law through the courts

 and punish sex, age, and disability discrimination that was not directly related to

 religious doctrine. Yet the Supreme Court repeatedly held this attempt violated the First

 Amendment. Here, Defendants have mandated that Plaintiffs accept as their ministers

 individuals who do not believe in Plaintiffs’ religious beliefs. There is no dispute that

 Defendants have enforced Wayne State’s non-discrimination policy against Plaintiffs

 because the group requires its Christian leaders to agree to Plaintiffs’ statement of faith.

 (ECF No. 59, PageID.2729; ECF No. 47-48, PageID.2304 (“[A Wayne State

 administrator] informed me that our constitution's requirement that leaders affirm our

 statement of faith was inconsistent with the school's policy against religious

 discrimination.”); ECF No. 47-42, PageID.2090 (“Your currently written officer

 requirements violate the University Non-Discrimination policy.”).) Defendants are taking

 action against Plaintiffs because they do not allow non-believers, who may be hostile to

 Plaintiffs’ religious tenets, to hold important spiritual offices. An avowed atheist that

 holds deep resentment toward the Christian faith must, under Defendants’ policy, be

 given the opportunity to become a Christian leader.



                                               30
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2968 Filed 04/13/21 Page 31 of 83




        But the ability of religious groups to select leaders who in fact agree with the

 religion is exactly what the First Amendment protects. It guarantees that religious

 organizations “control . . . the selection of those who will personify its beliefs.” Hosanna-

 Tabor, 565 U.S. at 184. Defendants’ actions strike at the heart of this constitutional

 guarantee. Defendants, in essence, have mandated that Plaintiffs allow an “unwanted

 minister,” one who does not believe in Plaintiffs’ “faith and mission,” Hosanna-Tabor,

 565 U.S. at 188, and one, who in “wayward . . . preaching, teaching, and counseling[,]

 could contradict the church's tenets and lead the congregation away from the faith.” Our

 Lady of Guadalupe School, 140 S. Ct. at 2060. Such government intrusions are

 categorically barred by the Constitution. Inherently, Defendants’ policy serves to

 “contradict” Plaintiffs’ own choice in religious leadership on grounds of profound

 religious doctrine, Hosanna-Tabor, 565 U.S. at 185, and constitutes a real and effective

 “attempt . . . to influence” internal religious organization. Our Lady of Guadalupe School,

 140 S. Ct. at 2060.

        Defendants argue that violation of their non-discrimination policy would result in

 nothing more than the student group being removed as an RSO. They claim that this is

 a mere revocation of a government benefit. However, the record shows that the effect of

 Plaintiffs’ delisting on its organization, and its ability to carry out its mission of

 ministering the Christian faith on Wayne State’s campus, was significant. Plaintiffs could

 no longer obtain free and low-cost meeting spaces on campus, and they were relegated

 to less attractive spaces when any spaces were available. (ECF No. 59, PageID.2719-

 20, PageID.2764-65; ECF No. 47-45, PageID.2138-39.) Unlike RSOs, Plaintiffs could

 not use tables in Wayne State’s central Student Center to run recruiting events, they



                                                31
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2969 Filed 04/13/21 Page 32 of 83




 could not apply to school funding, and they could not access the school web systems

 used to communicate with students about events and recruiting. (ECF No. 59,

 PageID.2719-20; ECF No. 47-45, PageID.2138-39.) Further, Plaintiffs were barred from

 participating in the main school-sponsored recruiting event, WinterFest. (ECF No. 59,

 PageID.2719-20; ECF No. 47-45, PageID.2138-39.)

        Plaintiffs’ student leaders provided uncontested testimony that being delisted by

 the school and having to conduct outreach outside the normal venues of an RSO “sent

 a message that [Plaintiffs] [were] an outsider” and “[t]hat stigma made [Plaintiffs’]

 recruiting efforts less effective.” (ECF No. 47-48, PageID.2306; ECF No. 47-49,

 PageID.2328 (“Missing out on talking to students at WinterFest has made it harder to

 recruit new members for our chapter.”).) In fact, Plaintiffs’ members were asked if

 Plaintiffs “were . . . a real student organization.” (ECF No. 47-47, PageID.2259.)

        There is no real dispute that Plaintiffs spent hundreds or thousands of dollars to

 mitigate these adverse actions. (ECF No. 59, PageID.2764-65.) Recruiting events and

 group meetings were cut back. (Id., PageID.2766-67.) To have any presence at

 WinterFest, Plaintiffs were required to purchase their own table as an outside vendor,

 and they were placed on an entirely different floor in front of a Starbucks, away from

 recognized student groups. (Id., PageID.2770-71; ECF No. 47-47, PageID.2255; ECF

 No. 47-48, PageID.2306.)

        The First Amendment categorically prohibits government attempts to influence or

 impose unwanted ministers on religious groups. Yet the parties agree that the only

 reason why Defendants took these negative actions against Plaintiffs was because

 Plaintiffs refused to allow appointment of ministers who did not agree with Plaintiffs’ key



                                              32
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2970 Filed 04/13/21 Page 33 of 83




 religious tenets. No religious group can constitutionally be made an outsider, excluded

 from equal access to public or university life, simply because it insists on religious

 leaders who believe in its cause. The involvement of government benefits is not a

 material consideration in the court’s inquiry. Moreover, Plaintiffs offer undisputed

 evidence that students who have failed to comply with Wayne State’s “statutes

 prohibiting discrimination,” including Defendants’ non-discrimination policy, could be

 subject to discipline. (ECF No. 55, PageID.2497; ECF No. 45-5, PageID.809.)

 Defendants’ own policy documents permit Defendants to suspend, expel, demand

 restitution, and impose a transcript disciplinary record on students who do not comply

 with the school’s non-discrimination stance. (ECF No. 55, PageID.2497; ECF No. 45-5,

 PageID.810.) The First Amendment does not require that Plaintiffs’ members choose

 between risking their continued access to public education and their right to select

 spiritual leaders who share their beliefs.

        The Constitution bars “any attempt . . . even to influence,” Our Lady of

 Guadalupe School, 140 S. Ct. at 2060, to “becom[e] involved in,” Conlon, 777 F.3d at

 836, or to “contradict,” Hosanna-Tabor, 565 U.S. at 185, a religious groups’ leadership

 selection. The established record shows Defendants did so in this case. Defendants’

 actions have “operate[d] as a penalty” on Plaintiffs’ exercise of religious rights,

 Hosanna-Tabor, 565 U.S. at 194, and, as a matter of law, Defendants violated the

 Religion Clauses of the First Amendment. Summary judgment in favor of Plaintiffs is

 warranted. Fed. R. Civ. P. 56(a).




                                              33
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2971 Filed 04/13/21 Page 34 of 83




    B. Free Speech Rights (Counts 7 and 8) and Freedom of Association Rights
                                     (Count 6)

        The parties move for summary judgment on Plaintiffs’ free speech and freedom

 of expressive association claims. The First Amendment states that “Congress shall

 make no law . . . abridging the freedom of speech.” U.S. Const. amend. I.

        The freedom of speech is among the most fundamental personal rights and

 liberties guaranteed by the Constitution. “The hallmark of the protection of free speech

 is to allow ‘free trade in ideas’—even ideas that the overwhelming majority of people

 might find distasteful or discomforting.” Black, 538 U.S. at 358 (quoting Abrams v.

 United States, 250 U.S. 616, 630 (1919)). “The First Amendment affords protection to

 symbolic or expressive conduct as well as to actual speech.” Id.

        “[I]mplicit in the right to engage in activities protected by the First Amendment [is]

 a corresponding right to associate with others in pursuit of a wide variety of political,

 social, economic, educational, religious, and cultural ends.” Roberts v. U.S. Jaycees,

 468 U.S. 609, 622 (1984). “This right is crucial in preventing the majority from imposing

 its views on groups that would rather express other, perhaps unpopular, ideas. . . .

 Government actions that may unconstitutionally burden this freedom may take many

 forms, one of which is intrusion into the internal structure or affairs of an association like

 a regulation that forces the group to accept members it does not desire.” Boy Scouts of

 Am. v. Dale, 530 U.S. 640, 647-48 (2000) (quotations removed). “The forced inclusion

 of an unwanted person in a group infringes the group's freedom of expressive

 association if the presence of that person affects in a significant way the group's ability

 to advocate public or private viewpoints.” Miller v. City of Cincinnati, 622 F.3d 524, 537

 (6th Cir. 2010) (quoting Dale, 530 U.S. at 648).

                                              34
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2972 Filed 04/13/21 Page 35 of 83




          “[T]here can be no doubt that the First Amendment rights of speech and

 association extend to the campuses of state universities.” Kincaid v. Gibson, 236 F.3d

 342, 347 (6th Cir. 2001) (Widmar v. Vincent, 454 U.S. 263, 268-69 (1981)). The court

 will first address the free speech claim and then turn to the freedom of association

 claim.

 1. Free Speech

          “The Supreme Court has adopted a forum analysis for use in determining

 whether a state-imposed restriction on access to public property is constitutionally

 permissible.” Kincaid, 236 F.3d at 347 (quoting United Food & Com. Workers Union v.

 Sw. Ohio Reg’l Transit, 163 F.3d 341, 349 (6th Cir. 1998)). When “school authorities

 have by policy or by practice opened [their] facilities for indiscriminate use by the

 general public . . . or by some segment of the public” for expressive activities, the school

 has created a public forum. Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267

 (1988). Those who have access to the facilities, such as student groups, are given free

 speech protections under the First Amendment. See Christian Legal Soc. v. Martinez,

 561 U.S. 661, 679 (2010) (reviewing access for registered student groups on a law

 school’s campus under a forum analysis); Rosenberger v. Rector and Visitors of Univ.

 of Va., 515 U.S. 819, 829 (1995) (analyzing the denial of school resources for a student

 group under the Court’s forum doctrine).

          When the government has “reserved a forum for certain groups or for the

 discussion of certain topics,” it has created a “limited public forum.” Walker v. Tex. Div.,

 Sons of Confederate Veterans, Inc., 576 U.S. 200, 215 (2015). “In a limited public

 forum, the government is not required to and does not allow persons to engage in every



                                              35
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2973 Filed 04/13/21 Page 36 of 83




 type of speech.” Hartman v. Thompson, 931 F.3d 471, 479 (6th Cir. 2019) (quoting

 Good News Club v. Milford Cent. Sch., 533 U.S. 98, 106 (2001)). Here, the undisputed

 facts show that Defendants approve and allow groups on Wayne State’s Campus to

 become RSOs, thus providing them access to numerous school benefits. (ECF No. 59,

 PageID.2720-21.) Those benefits, such as meeting rooms and recruiting events, are

 used for expressive activity. (Id., PageID.2719-20; ECF No. 47-45, PageID.2138-39.)

 Consequently, the RSO program is a limited public forum. See Martinez, 561 U.S. at

 679 (considering a registered student organization program a limited public forum);

 Rosenberger, 515 U.S. at 829-30 (finding access to school facilities for student groups

 as a limited public forum); Kincaid, 236 F.3d at 354 (holding that the creation of a

 university yearbook was a limited public forum).

        As a limited public forum, Defendants cannot discriminate against groups or

 individuals based on the speech and advocacy in which they intend to participate. In

 order to preserve the limited purpose of a public forum, the government can reserve the

 forum “for certain groups or for the discussion of certain topics.” Rosenberger, 515 U.S.

 at 829-30. The government can engage such content discrimination so long as it

 “preserves the purposes of that limited forum.” Id. However, the government “may not

 exclude speech where its distinction is not reasonable in light of the purpose served by

 the forum . . . nor may it discriminate against speech on the basis of its viewpoint.” Id.;

 accord Martinez, 561 U.S. at 685; see also Am. Freedom Def. Initiative v. Suburban

 Mobility Auth. for Reg. Transp., 978 F.3d 481, 498 (6th Cir. 2020) (Viewpoint

 discrimination, where the state “permits some private speech on the subject and only

 disfavors certain points of view,” is an “egregious form of content discrimination.”).



                                              36
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2974 Filed 04/13/21 Page 37 of 83




 i. Reasonableness

        Defendants’ policy to prevent Plaintiffs from restricting their Christian leaders to

 those who agree with their faith was not “reasonable in light of the purpose served by

 [Defendants’] forum.” Rosenberger, 515 U.S. at 829. There is no dispute that the

 purpose of Wayne State’s RSO program is to encourage development of diverse

 communities and enhance student engagement. Wayne State’s express mission for

 establishing the RSO program is to “support student intellectual growth and maturity

 through promoting ethical development, appreciating diversity, encouraging civic

 engagement, providing leadership development, and supporting the establishment of

 meaningful interpersonal relationships.” (ECF No. 45-8, PageID.849; ECF No. 59,

 PageID.2716-17.) Wayne State’s Dean of Students explained this purpose when

 testifying that “when a student is connected to something or some things or someone on

 campus, the data will show you that those students retain at a higher rate and graduate

 at a higher rate.” (ECF No. 47-45, PageID.2139.) Having groups in which students can

 belong, learn from each other, and share experiences from like-minded peers is

 undeniably beneficial.

        Yet in this case, Defendants enforced a non-discrimination policy to prevent a

 religious organization that seeks to spread a religious message from limiting its

 Christian leaders to followers of Plaintiffs’ religious beliefs. Undisputed facts show that

 Plaintiffs are a devout religious organization whose primary purpose is to “establish and

 advance” communities “who follow Jesus as Savior and Lord.” (ECF No. 59,

 PageID.2712.) Plaintiffs require that their Christian leaders agree with Plaintiffs’

 religious doctrine, “exemplify Christ-like character, conduct and leadership,” and hold



                                              37
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2975 Filed 04/13/21 Page 38 of 83




 “serious spiritual responsibilities,” including ministering Plaintiffs’ faith on campus. (ECF

 No. 47-48, PageID. 2299, 2310, 2312; ECF No. 59, PageID.2714-15.) Plaintiffs assert

 that “[s]tudents cannot associate around hidden beliefs,” and Plaintiffs, as a religious

 group, “cannot survive without leaders who agree with and promote its beliefs.” (ECF

 No. 47, PageID.1135; see also ECF No. 47-48, PageID.2306-07 (Plaintiffs’ student

 leader: “The reason why we've been able to be a consistent religious ministry for 75

 years at Wayne State is that our leaders have agreed with our fundamental religious

 purpose and beliefs. And if we were forced to end that requirement, our group would

 quickly lose its Christian identity.”).) Defendants’ coordinator for student organizations

 apparently believes Plaintiffs have a point. The coordinator provided uncontradicted

 testimony that “requiring [Plaintiffs] to have a leader who doesn’t share its faith could

 change the nature of [Plaintiffs’] organization” as a Christian advocacy group. (ECF No.

 47-46, PageID.2224.)

        Based on the undisputed record, as a matter of law Defendants’ decision to

 revoke Plaintiffs’ RSO status was arbitrary, inconsistent, and not reasonably related to

 the purpose of the RSO program.

        Substantial Sixth Circuit precedent supports this finding. In Kincaid v. Gibson, a

 university funded the production and distribution of a student yearbook; the yearbook

 was written by students with limited involvement from university administrators. 236

 F.3d at 344-45. The student who created the yearbook for one school year took a

 creative approach to the project and selected her own physical material to attach to the

 yearbook (foil), and crafted the yearbook based on a theme she thought exemplified the

 times (uncertainty). Id. at 345. The university’s vice president for student affairs believed



                                              38
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2976 Filed 04/13/21 Page 39 of 83




 the yearbook was inappropriate; it did not use the school’s colors, its photos lacked

 captions, it was too short, and it discussed current events not related to the university.

 Id. The administrator confiscated the yearbook, refused to publish it, and hid the copies

 away for several years. Id.

        The Sixth Circuit reviewed the university’s actions under a forum analysis and

 held that the student yearbook was a limited public forum. Id. at 354. The court

 reviewed the record and determined that the university’s actions were not reasonably

 related to the forum’s purpose. Id. at 355-56. First, the court identified the yearbook’s

 stated purpose, “to be a collection of pictures that depicted what went on at Kentucky

 State University, around the community that Kentucky State University set in, the state

 and the world.” Id. at 355. Despite the university officials using their own judgment to

 determine that the student’s yearbook was inappropriate, the court recognized that the

 yearbook at issue was a collection of photographs from “a wide range of individuals and

 events” and held that the student’s chosen yearbook fulfilled the university’s stated

 purpose. Id. Second, the court found that the university had violated its own policies in

 reviewing the yearbook by not consulting with student groups before confiscating the

 yearbook. Id. at 355-56. The university also allowed a yearbook for the following year

 that was not materially different that the yearbook at issue. Id. at 356. The Sixth Circuit

 concluded that the university’s actions were “arbitrary and conflicted with the university's

 own stated policy.” Id. at 355.

        In this case, there is extensive evidence that Defendants’ decision to revoke

 Plaintiffs’ RSO status was arbitrary and symbolized an inconsistent application of the

 school’s policy. See id. Defendants denied Plaintiffs the ability to become an RSO,



                                              39
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2977 Filed 04/13/21 Page 40 of 83




 which undeniably provides significant benefits to student groups, (ECF No. 59,

 PageID.2719-20, PageID.2764-65; ECF No. 47-45, PageID.2138-39), because they

 refused to allow non-believers to become their Christian leaders. (ECF No. 59,

 PageID.2729; ECF No. 47-48, PageID.2304; ECF No. 47-42, PageID.2090.) Yet there

 is no material dispute that countless other RSOs did not allow students who oppose the

 groups’ mission to become leaders. The Newman Catholic Center required its leaders

 to be “faithful,” and required them to engage in “prayerful Discernment.” (ECF No. 59,

 PageID.2750.) The Muslim Student Association stated in its constitution that it would

 remove leaders if they “[v]iolat[ed] an Islamic principle that deems him/her unworthy to

 serve as a Muslim leader on campus.” (Id., PageID.2751.) The Rising limited leadership

 to students who “hold the same beliefs as our organization.” (Id., PageID.2750.) The list

 goes on: the Faholo Campus Ministry required leaders to “agree” with “denominational

 faith statements”; Ratio Christi required that leaders “profess a personal relationship

 with Jesus Christ”; The Eternal Message mandated that leaders “follow[] its mission” to

 “introduce people to Islam”; the Coptic Christian Club required leaders be “Coptic

 Orthodox Christian”; and Virtuous 31 required that its leaders “really love God.”5 (Id.,

 PageID.2751-52.)




 5
        Defendants assert that some of the religious groups who applied religious
 leadership criteria were permitted to do so only after this lawsuit was initiated. (See ECF
 No. 59, PageID.2752 (mentioning the Coptic Christian Club’s Christian requirement).)
 However, Defendants fail to explain how allowing some religious groups to overtly
 discriminate on the basis of religion now makes Defendants’ decision in 2017 and 2018
 to revoke Plaintiffs’ RSO status solely on the basis of religious leadership criteria
 reasonable or necessary to uphold the purpose of the public forum. There is no
 evidence that the public forum has changed in any material way since 2017.
                                             40
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2978 Filed 04/13/21 Page 41 of 83




        Non-religious RSOs also limited leadership based on student beliefs. “Reunite

 and Organize in Spite of Everything” mandated that all members, including leaders,

 “share with us the goal of African unification.” (Id., PageID.2755-56.) The Macedonian-

 American Student Association required that all members “agree with the goals of the

 group,” which include “bring[ing] Macedonian-American students together in order to

 preserve and enrich [the] ethnicity.” (Id., PageID.2757-58.) The Secular Student Alliance

 sought “[t]o promote secular values” and required that leaders “have shown

 commitment to the group”; leaders and members were barred from “preaching.” (Id.,

 PageID.2757.) The Young Americans for Freedom required members to agree with the

 group’s “principles,” and the International Youth and Students for Social Equality

 required members be “in full agreement with the [group’s] statement of principles.” (Id.,

 PageID.2759.)

        Defendants granted all of these student groups the benefits of an RSO but

 denied them to Plaintiffs.

        It is also established in the record that other groups violated the non-

 discrimination policy but retained RSO status. By permitting these groups to

 discriminate, Defendants were not following a policy that they assert was in force and

 binding on Plaintiffs. See Kincaid, 236 F.3d at 355-56. Club sports teams were

 permitted to exclude members who did not fall within the club’s sex or gender identity

 category. (ECF No. 59, PageID.2738-39.) Fraternities and sororities excluded members

 and leaders based on sex and gender identity. (Id., PageID.2740-43.) The Iraqi Student

 Organization required that its leaders be “dedicated Iraqi student[s].” (Id., PageID.2744-

 45.) The Student Veterans Organization limited membership and leadership positions to



                                             41
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2979 Filed 04/13/21 Page 42 of 83




 those who were veterans, veteran’s dependents, and Reserve Officers’ Training Corps

 (“ROTC”) members.6 (Id., PageID.2747.) As described above, many religious groups

 conditioned leadership on profession of religious beliefs.

        Finally, barring student groups from selecting leaders who subscribe to the

 group’s beliefs does not comply with the purpose of RSOs. See Kincaid, 236 F.3d at

 355. RSOs are designed to provide students a source of connection and community.

 (ECF No. 45-8, PageID.849; ECF No. 59, PageID.2716-17.) As Wayne State officials

 recognize, involvement in RSOs increase college retention. (ECF No. 47-45,

 PageID.2139.) They allow groups with diverse beliefs, backgrounds, and experiences to

 develop and thrive. However, to have foster groups that are effective and which can

 attract members and spread and express the diversity of their chosen messages, for

 leadership positions, which usually carry with them significant responsibilities, student

 groups may feel the need to limit them to those who support the group’s stated

 mission(s). (ECF No. 47, PageID.1135; ECF No. 47-46, PageID.2224; ECF No. 47-48,

 PageID.2306-07.) Such limitations help establish unity of purpose and help ensure real

 commitment from student leaders. This may be especially true of groups representing

 minority beliefs, perhaps such as Plaintiffs’, which may be at greater risk of uninterested

 or even hostile peers. Reflecting these realities are the numerous RSOs on Wayne




 6
        Simply because Defendants actually applied the non-discrimination policy at
 times to some non-religious RSOs does not demonstrate that Defendants’ policy was
 reasonable or neutral. (ECF No. 55, PageID.2512-14.) Defendants still indisputably
 allowed for numerous exceptions and non-enforcement for many RSOs while applying
 the policy against Plaintiffs in violation of the First Amendment. The sporadic application
 of the policy serves to emphasize its arbitrary and inconsistent nature.


                                             42
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2980 Filed 04/13/21 Page 43 of 83




 State’s campus that have and continue to discriminate based on belief, whether

 spiritual, political, or cultural.7

         Furthermore, Defendants’ own non-discrimination policy allows for exceptions “to

 achieve full equity for minorities and women.” (ECF No. 47-38, PageID.2072; ECF No.

 59, PageID.2724.) The policy has been applied to the Student Veterans Organization,

 (ECF No. 55, PageID.2517-19), and Defendant Villarosa, Wayne State’s Coordinator of

 Student Life, provided testimony without dispute that the school possesses no policy,

 list, or definition for which groups qualify as “minorities.” (ECF No. 47-33, PageID.1975-

 76 (“[H]ow do you know who counts as a minority[?] . . . I don’t know.”).) For a devout

 Christian group with around 20 to 35 members, (ECF No. 47-47, PageID.2263),

 Defendants do not provide an adequate explanation why Plaintiffs, whose student

 leaders hold significant religious responsibilities and lead services on campus, (ECF No.

 47-48, PageID.2299, 2301; ECF No. 59, PageID.2714-16, 2719-20), should not also be

 permitted to select their own leaders based on faith as a campus “minority.” In all, the

 record demonstrates that Defendants’ non-discrimination policy is inconsistent and



 7
         Requirements that leaders agree with an organization’s principles proliferate in
 American life. They are regularly found, for example, at major corporations, labor
 unions, and government. See, e.g., Code of Conduct, General Motors 8, 22 (2019) (in
 employee Code of Conduct stating commitment to many principles, including
 “environmental stewardship . . . [and] reduc[ing] our carbon footprint,” and clarifying that
 the Code “applies to everyone in our company”); Constitution of the United Automobile,
 Aerospace and Agriculture Implement Workers of America 7, 23 (2018) (requiring
 leaders be a member in good standing, who must “not [be] affiliated with any
 organization whose principles and philosophy are contrary to those of this International
 Union as outlined in the Preamble of this Constitution”); Oath of Office, The United
 States Senate,
 https://www.senate.gov/artandhistory/history/common/briefing/Oath_Office.htm (last
 visited Mar. 30, 2021) (“I do solemnly swear (or affirm) that I will support and defend the
 Constitution of the United States against all enemies, foreign and domestic; that I will
 bear true faith and allegiance to the same.”).
                                             43
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2981 Filed 04/13/21 Page 44 of 83




 riddled with exceptions. As the Sixth Circuit stated in Kincaid, the decision to delist

 Plaintiffs “was a rash, arbitrary act, wholly out of proportion” to purposes of a free, open,

 and diverse RSO program. 236 F.3d at 356.

        In American Freedom Defense Initiative v. Suburban Mobility Authority for

 Regional Transportation, the Detroit public transportation system (“SMART”) ran a

 program for placing advertisements on buses and bus shelters. 978 F.3d 481, 486 (6th

 Cir. 2020). SMART barred ads that were “political” and engaged in “scorn or ridicule.”

 Id. It permitted ads that sought to “get out the vote”; that asked individuals to report

 drunk drivers; and that advertised free birth control. Id. at 486. Further, SMART allowed

 an ad that asked “Don’t believe in God? You are not alone.” Id. at 487. When a religious

 group submitted an ad asking “Hurting after an abortion?,” displaying an illustration of

 Jesus, and providing a confidential help line, SMART refused to place the ad for being

 “political.” Id. at 487-88. An ad by an unrelated group asked “Leaving Islam?” and listed

 a website “RefugeFromIslam.com.” Id. at 488. That ad was also deemed political and

 was denied placement on SMART buses and bus stops. Id.

        The Sixth Circuit reviewed SMART’s ad program as a limited public forum. Id. at

 491-93. The court recounted the numerous inconsistent applications of the anti-

 “political” policy. SMART permitted “public-issue ads” such as “get-out-the-vote drives or

 public-service announcements encouraging individuals to report drunk drivers.” Id. at

 494-95. SMART stated it looked at the abortion ad’s website and determined it included

 “pro-life information,” but a SMART official stated that SMART did not look at the

 website for the “Don’t believe in God?” ad, which featured a presentation that was

 noticeably secularist. Id. at 495. A SMART official attempted to explain the policy as



                                              44
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2982 Filed 04/13/21 Page 45 of 83




 applying to topics that “society is fractured on.” Id. at 496. Yet the court pointed out that

 the “Don’t believe in God?” ad could reasonably be, and was, interpreted as “promoting

 the view that God does not exist,” and the existence of God was an issue that “factions

 of society [are] fractured on.” Id. The court also noted that SMART had permitted an ad

 “promoting free birth control,” a product “some members of our society do not approve

 of.” Id. The Sixth Circuit concluded that SMART had not created an “objective, workable

 standard” and that SMART had engaged in “subjective enforcement of an indeterminate

 prohibition.” Id. at 497 (quoting Minn. Voters Alliance v. Mansky, 138 S. Ct. 1876, 1891

 (2018)).

        The same issues that confronted SMART’s unconstitutional ad policy in

 American Freedom Defense Initiative are also present here. Defendants’ non-

 discrimination policy is riven with exceptions and “overlooked” non-enforcement.

 Numerous student groups that discriminated based on belief were permitted to hold

 RSO status. (ECF No. 59, PageID.2755-59.) “Reunite and Organize in Spite of

 Everything” required that its members “share with us the goal of African unification.” (Id.,

 PageID.2755-56.) The Macedonian-American Student Association mandated that all its

 members “agree with the goals of the group,” including “bring[ing] Macedonian-

 American students together in order to preserve and enrich [the] ethnicity.” (Id.,

 PageID.2757-58.) The Secular Student Alliance “promote[d] secular values” and

 required that leaders “have shown commitment to the group.” (Id., PageID.2757.) The

 group’s leaders and members were not permitted to “preach.” (Id.) The Young

 Americans for Freedom mandated that members agree with the group’s “principles.”

 (Id., PageID.2759.) To become a member of the International Youth and Students for



                                              45
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2983 Filed 04/13/21 Page 46 of 83




 Social Equality, individuals were required to be “in full agreement with the [group’s]

 statement of principles.” (Id.)

        In fact, many religious RSOs limited leadership to believers. (Id., PageID.2750-

 52.) For example, to become a leader for the Newman Catholic Center, individuals were

 required to be “faithful.” (ECF No. 59, PageID.2750.) Leaders were also obliged to

 engage in “prayerful Discernment.” (Id.) The Muslim Student Association would remove

 individuals from leadership positions if they “[v]iolat[ed] an Islamic principle that deems

 him/her unworthy to serve as a Muslim leader on campus.” (Id., PageID.2751.) Virtuous

 31’s leaders were required to “really love God.” (Id., PageID.2751-52.)

        Several student groups openly violated other protected categories of the non-

 discrimination policy without repercussion. (Id., PageID.2738-47.) For instance, club

 sports teams, fraternities, and sororities discriminated in membership and leadership

 selection on the basis of sex and gender identity. (Id., PageID.2738-43.) The Iraqi

 Student Association limited leadership to “dedicated Iraqi student[s],” and the Student

 Veterans Organization discriminated in membership and leadership selection based on

 veteran status. (Id., PageID.2744-45, 2747.)

        Defendants have not established an “objective [and] workable standard,” and,

 like the government in American Freedom Defense Initiative, Defendants have created

 an inconsistent system that cannot be adequately explained or rationalized. 978 F.3d at

 497.

        Furthermore, Defendants’ exception for “minority” groups presents the same kind

 of definitional difficulties as the ban on “political” ads in American Freedom Defense

 Initiative. The dictionary definition of “minority” is broad and is not limited to a specific



                                               46
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2984 Filed 04/13/21 Page 47 of 83




 belief or identity. It includes “[a] group or subdivision whose views or actions distinguish

 it from the main body of people” and “the smaller number or part.” Minority, Oxford

 English Dictionary (2020). Defendants have not established a written policy for what

 constitutes a minority; it appears that groups like the Student Veterans Organization

 would qualify. (ECF No. 47-33, PageID.1975-76; ECF No. 55, PageID.2552-53.)

 Defendants provide no objective explanation why small veterans’ groups should be

 permitted to discriminate in selecting persons for leadership roles, but Plaintiffs as a

 small religious group cannot. The school’s interpretation and application of the non-

 discrimination policy amounts to a “subjective enforcement of an indeterminate

 prohibition.” American Freedom Defense Initiative, 978 F.3d at 497.

        Similarly, in United Food and Commercial Workers Union v. Southwest Ohio

 Regional Transit, a public bus service in Cincinnati (“SORTA”) allowed for

 advertisements on its busses and shelters, but prohibited advertisements touching on

 “controversial public issues that may adversely affect SORTA's ability to attract and

 maintain ridership.” 163 F.3d at 346. Ads were also required to “be aesthetically

 pleasing and enhance the environment for SORTA's riders and customers and

 SORTA's standing in the community.” Id. SORTA accepted advertisements containing

 pro-union messages such as “Please Shop Union Grocery Stores,” “Shop Union,”

 “Union Shop,” “UFCW Local 1099,” “We Care About You,” “Organize Today!!!,” and

 “Union Yes!!!” Id. at 346. However, SORTA denied placement of an ad that had similar

 pro-union messages and contained a photograph of union members participating in a

 recent protest. Id. at 347. SORTA explained that the ad was not aesthetically pleasing

 and contained intimidating content that could undermine SORTA’s relationship with its



                                              47
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2985 Filed 04/13/21 Page 48 of 83




 customers. Id. at 355. A district court issued a preliminary injunction barring SORTA

 from denying placement of the ad. Id. at 347.

        The Sixth Circuit reviewed whether SORTA’s actions were reasonable and

 viewpoint neutral. Id. at 355. The court recognized that SORTA’s stated purpose for the

 forum was for “the provision of safe, efficient, and profitable Metro bus services.” Id. at

 354. Despite SORTA officials using their professional judgment to determine that the

 union ad was intimidating and could create an unwelcoming environment for riders, the

 court reviewed the record and determined that the proposed ad did not “actually

 interfere with the forum’s stated purposes.” Id. at 358. The court noted that SORTA had

 previously run pro-union ads; SORTA did not provide an adequate explanation for why

 the ad at issue was more controversial or intimidating. Id. Finally, SORTA claimed the

 ad was aesthetically not pleasing, but the Sixth Circuit affirmed the injunction, explaining

 that such conclusions were mere personal opinions and not based on objective

 standards. Id.

        Here, the uncontested record shows that Defendants have applied a policy that

 lacks objectivity and is enforced on an inconsistent basis. See id. Religious groups

 limited their leadership (usually) based on profession of religion, secular groups limited

 their leadership (usually) to those who profess agreement with the groups’ beliefs and

 missions, sports clubs and fraternities explicitly discriminated based on sex, and ethnic

 groups explicitly discriminated based on ethnicity. (ECF No. 59, PageID.2738-47, 2750-

 52, 55-59.) Many of these groups appear to have been in violation of the non-

 discrimination policy and many appear to have represented “minorities and women.”

 (ECF No. 47-38, PageID.2072; ECF No. 59, PageID.2724.)



                                              48
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2986 Filed 04/13/21 Page 49 of 83




        Yet it was Plaintiffs, this small group of Christians, who were denied RSO

 benefits because they require their Christian leaders to be . . . Christian.

        Defendants fail to provide reasonable and objective justifications for its

 application of the non-discrimination policy against Plaintiffs. See United Food &

 Commercial Workers Union, 163 F.3d at 358. Furthermore, as described above,

 preventing Plaintiffs from selecting their own religious leaders conditioned on religious

 standards of their choosing, does not “actually interfere with the forum’s stated

 purposes” of facilitating community involvement on the part of students and encouraging

 a diverse and welcoming school. Id., 163 F.3d at 358.

        Defendants rely heavily on Christian Legal Soc. v. Martinez, but that case is

 readily distinguishable. 561 U.S. 661. In Martinez, a student group at University of

 California Hastings College of Law was denied access to school facilities as a

 registered student group for violating the school’s non-discrimination policy. Id. at 673.

 Specifically, the group required all of its members to believe in the group’s Christian

 religious convictions and excluded any student “who engages in unrepentant

 homosexual conduct.” Id. at 672. The court noted the broad and expansive nature of the

 school’s non-discrimination policy. All student groups were required to accept “any

 student” into the group, “regardless of [his or her] status or belief.” Id. at 675. The school

 prohibited a group supporting the Democratic Party from excluding members who hold

 Republican political beliefs. Id. The court held that this true all-comers policy was

 reasonable in light of the purpose of the forum. Id. at 687-90.

        Unlike the generally applicable all-comers policy in Martinez, Defendants in this

 case applied an inconsistent and arbitrary non-discrimination policy, which was riddled



                                              49
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2987 Filed 04/13/21 Page 50 of 83




 with exceptions. Defendants permitted secular groups, including political organizations,

 to limit leadership overtly on a host of categories, identities, and beliefs. (ECF No. 59,

 PageID.2738-47, 2750-52, 2755-59; ECF No. 47-33, PageID.1970.) The parties accept

 that RSOs were categorically permitted to discriminate in leadership selection on the

 basis of ethnicity, political viewpoint, ideology, physical attractiveness, and grade point

 average. (Id., PageID.2759.) Defendants did not have an objective and consistent basis

 for its decision to revoke Plaintiffs’ RSO status, and, unlike the policy in Martinez,

 Defendants’ actions were not neutral and were not reasonable. See Kincaid, 236 F.3d

 at 355-56; American Freedom Defense Initiative, 978 F.3d 494-97; United Food and

 Commercial Workers Union, 163 F.3d at 358.

        Furthermore, unlike the group in Martinez, Plaintiffs did not exclude all students

 who were homosexual or held different religious beliefs from involvement with the

 group. In fact, there is no dispute that Plaintiffs were welcoming of individuals with

 different backgrounds and beliefs and did not exclude membership based on protected

 characteristics. (ECF No. 59, PageID.2713.) Instead, Plaintiffs, as a religious group,

 have limited their leaders, who, it is not disputed, engage in deeply religious activities

 and minister on campus, to those who believe in the Christian religion. (ECF No. 47-48,

 PageID.2299, 2301; ECF No. 59, PageID.2714-16, 2719-20.) Preventing groups such

 as Plaintiffs from selecting leaders who are in ideological agreement with the

 organization they propose to lead can undermine vital interests of maintaining the

 group’s character and expressing its beliefs in a coherent and authentic way. It is

 striking that so many RSOs at Wayne State limit leadership based on agreement with

 the groups’ missions. (See ECF No. 59, PageID.2750-52, 55-59.) And such



                                              50
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2988 Filed 04/13/21 Page 51 of 83




 requirements of leadership agreement are especially important for religious groups, who

 have substantial First Amendment protections. See Hosanna-Tabor, 565 U.S. at 184.

 They hold profound and sometimes deeply contested worldviews. If Plaintiffs were

 forced to accept faithless, non-Christians as faith leaders, which appears to be the aim

 of the enforcement of Defendants’ policy, it is indisputable that the nature of Plaintiffs’

 religious group would fundamentally change. (ECF No. 47, PageID.1135; ECF No. 47-

 46, PageID.2224; ECF No. 47-48, PageID.2306-07.) With Plaintiffs’ RSO status

 revoked, the Wayne State student body would have less ready access to diverse

 backgrounds and beliefs. As a matter of law, Defendants’ violated Plaintiffs’ right to free

 expression. Fed. R. Civ. P. 56(a).

 ii. Viewpoint Neutrality

        Defendants’ decision to revoke Plaintiffs’ RSO status was also not viewpoint

 neutral, and, for this additional reason, the application of Wayne State’s non-

 discrimination policy does not survive First Amendment scrutiny. Rosenberger, 515 U.S.

 at 829-30.

        Defendants have applied the non-discrimination policy and prevented Plaintiffs

 from receiving RSO benefits because students who do not share Plaintiffs’ religious

 beliefs will not be eligible for a Christian leader position. (ECF No. 59, PageID.2729;

 ECF No. 47-48, PageID.2304; ECF No. 47-42, PageID.2090.) But the record includes

 numerous examples of other student groups being permitted to register as official

 student groups despite the practice of limiting not just leadership, but even membership

 based on agreement with the principles of the group.




                                              51
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2989 Filed 04/13/21 Page 52 of 83




        Defendants’ policy on its face exhibits inconsistencies. It does not prohibit RSOs

 from discriminating on the basis of ethnicity, secular ideology, or political partisanship

 but bars RSOs from discriminating on the basis of religion. (ECF No. 47-38,

 PageID.2072; ECF No. 59, PageID.2722-23.) The text of the policy also provides

 exceptions for “minority” groups, (ECF No. 47-38, PageID.2072; ECF No. 59,

 PageID.2724), but no definition of “minority” is known to exist, and Defendants keep no

 list of groups that, in their view, qualify. (ECF No. 47-33, PageID.1975-76.) Plaintiffs

 have 20 to 35 members on Wayne State’s campus, (ECF No. 47-47, PageID.2263), and

 the university enrolls over 20,000 students. See Wayne State at a Glance, Wayne State

 University, https://oira.wayne.edu/institutional-data/enrollment-headcount (last visited

 Mar. 30, 2021). At 0.15% of the whole, Plaintiffs are certainly a very small “minority”—a

 lesser part—of the student body.

        The policy was no better in application. Members and leaders of “Reunite and

 Organize in Spite of Everything” were obligated to “share with [the RSO] the goal of

 African unification.” (Id., PageID.2755-56.) The Macedonian-American Student

 Association mandated that all members and leaders “agree with the goals of the group.”

 (Id., PageID.2757-58.) The Secular Student Alliance sought “[t]o promote secular

 values” and required that leaders “have shown commitment to the group”; leaders and

 members were barred from “preaching.” (Id., PageID.2757.) The Young Americans for

 Freedom mandated that members and leaders agree with the group’s “principles.” (Id.,

 PageID.2759.) To become a member of the International Youth and Students for Social

 Equality, students were obligated to be “in full agreement with the [group’s] statement of

 principles.” (Id.) All of these groups had secular missions and identities, and Defendants



                                              52
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2990 Filed 04/13/21 Page 53 of 83




 admit that their behavior fell outside the bounds of the non-discrimination policy. (See

 also ECF No. 47-33, PageID.1970 (“Could the college [Democrats] limit membership or

 leadership based on political affiliation?” and “[c]ould PETA . . . limit membership or

 leadership based on commitment to the ethical treatment of animals?” Defendant

 Villarosa: “yes.”).) It is also an established fact that RSOs were permitted to exclude

 students from membership and leadership roles based on students’ sexual

 attractiveness and grade point average. (ECF No. 59, PageID.2759.)

        Even for groups that appear to be covered by the non-discrimination policy,

 Defendants have intentionally created exceptions and allowed them to select members

 and leaders based on protected categories. Club sports teams, sororities, and

 fraternities were permitted to exclude members who did not fall within the groups’ sex or

 gender identity category. (ECF No. 59, PageID.2738-39, 2740-43.) Defendants state

 explicitly that club sports teams, fraternities, and sororities were “exempt” from the non-

 discrimination policy, although no such exception is found in the language of the policy.

 (Id., PageID.2740-41.) Further, the Iraqi Student Organization required that its leaders

 be “dedicated Iraqi student[s],” (id., PageID.2744-45), and the Student Veterans

 Organization limited membership and leadership positions to those who are veterans,

 veteran’s dependents, and Reserve Officers’ Training Corps (“ROTC”) members. (Id.,

 PageID.2747.) Even other religious groups, such as the Newman Catholic Center and

 the Muslim Student Association were permitted to select leaders based on religious

 belief and still retain RSO status. (Id., PageID.2750-51.) Nonetheless, Defendants

 maintain that imposing religious criteria for leadership selection violates Wayne State’s

 non-discrimination policy and that Plaintiffs are in violation for requiring that their leaders



                                               53
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2991 Filed 04/13/21 Page 54 of 83




 be Christian. (Id., PageID.2748 (“[L]eadership criteria . . . violates the Non-

 Discrimination Policy by imposing religious criteria.”).)

        Defendants cannot limit access to public forums for “certain points of view,” while

 permitting others to engage in the same expressive activity to offer different views. Am.

 Freedom Def. Initiative, 978 F.3d at 498. Yet, as demonstrated by the facial reading of

 Defendants’ non-discrimination policy and in the policy’s application, Defendants have

 barred Plaintiffs from selecting leaders that share its Christian views while allowing

 other groups to engage in similar form of leadership selection. This divergent treatment

 cannot withstand constitutional scrutiny.

        The Supreme Court has, through many years and numerous opinions, shown a

 readiness to strike down public school policies that treat religious groups differently from

 secular groups engaging in similar activity.

        In Widmar v. Vincent, a university barred a religious group from accessing school

 resources as a registered student organization. 454 U.S. 263, 265 (1981). School policy

 disallowed use of school facilities “for purposes of religious worship or religious

 teaching.” Id. The court held that the school’s exclusion of the religious group was

 unconstitutional and constituted “discriminat[ion] against student groups and speakers

 based on their desire . . . to engage in religious worship and discussion.” Id. at 269. The

 Court recognized the ability of universities to enact reasonable and content-neutral

 regulations on speech in such settings. Id. at 276-77.

        In Lamb’s Chapel v. Center Moriches Union Free School District, a local school

 district denied a religious group access to school facilities to show a film series

 advocating a “return[] to traditional, Christian family values” in family teachings. 508



                                                54
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2992 Filed 04/13/21 Page 55 of 83




 U.S. 384, 388 (1993). The school explained that the film was “church related.” Id. at

 389. The Court noted that the school had not placed the subject of child rearing and

 family values outside the limits of the public forum. “There was no suggestion . . . that a

 lecture or film about child rearing and family values” would have been denied if it did not

 come “from a religious perspective.” Id. at 393. The Court rejected the suggestion that

 the school’s decision “was viewpoint neutral because it had been, and would be, applied

 in the same way to all uses of school property for religious purposes.” Id. The school’s

 action was held to be in violation of the First Amendment. Id. at 396-97.

        In Rosenberger v. Rectors and Visitors of University of Virginia, a university

 created a reimbursement program for student news groups. 515 U.S. at 824. A student

 group sought reimbursement for a publication on community news through “a Christian

 perspective,” but the university denied the request because publication involved

 “religious activity.” Id. at 826-27. The school provided reimbursement to similar

 publications from groups with various political “positions or ideological viewpoints.” Id. at

 825. The Court rejected the university’s position that it did not discriminate against the

 group based on its viewpoint. The university did not exclude secular groups from

 discussing the same topics, including religion, and it “select[ed] for disfavored treatment

 . . . religious editorial viewpoints.” Id. at 831. The Court noted the special dangers of

 First Amendment violations in the university context. Universities, through a “tradition of

 thought and experience,” are “at the center of our intellectual and philosophic tradition.”

 Id. at 835. “For [u]niversit[ies] . . . to cast disapproval on particular viewpoints of its

 students risks the suppression of free speech and creative inquiry in one of the vital

 centers for the Nation's intellectual life.” Id. at 836.



                                                55
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2993 Filed 04/13/21 Page 56 of 83




        In Good News Club v. Milford Central School, a middle school denied access to a

 religious group that sought to use school facilities to host its meetings. 533 U.S. at 103-

 04. The Court rejected the contention that the group’s teachings of “moral and character

 development to children” could be excluded from public school facilities because they

 contained an “additional layer” of religious messaging. Id. at 108-11. Secular groups

 were permitted to engage in the relevant activity, and the Court held it would be

 unconstitutional to prevent a group from undertaking the same activity simply because

 religion was involved. Id.

        Even if Defendants in this case prevented all RSOs from limiting leadership roles

 based on religious belief, Defendants cannot constitutionally permit secular groups to

 discriminate and limit leadership positions based on secular categories, such as

 ideology, purpose, political identification, sex, and ethnicity, while preventing religious

 groups from engaging in activity that is the same except for its focus on religion. If

 Defendants permit secular student groups to limit whom their leaders may be in order to

 protect a shared and foundational identity, they must allow Plaintiffs to do so as well,

 even if it is based on religion. Public schools cannot create whole categories of

 divergent treatment for “religion,” and Plaintiffs’ choice in selecting its spiritual leaders is

 undeniably a substantial and profound aspect of its religious expression. See Lamb’s

 Chapel, 508 U.S. at 396-97; Rosenberger, 515 U.S. at 831; Good News Club, 533 U.S.

 at 108-11. (ECF No. 47, PageID.1135; ECF No. 47-46, PageID.2224; ECF No. 47-48,

 PageID.2306-07.) Universities are centers for “thought and experience.” Rosenberger,

 515 U.S. at 835. Wayne State cannot hinder Plaintiffs’ free expression, and their access

 to the significant benefits of the university forum, by barring limitations on religious



                                               56
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2994 Filed 04/13/21 Page 57 of 83




 leadership while not demanding the same openness for secular leadership. As a matter

 of law, Defendants violated Plaintiffs’ rights to free expression.8 Fed. R. Civ. P. 56(a).

 2. Freedom of Association

        The Supreme Court in Martinez held that when a university violates a student

 group’s free speech rights by improperly infringing on the group’s membership

 selection, the university has also violated the group’s free association rights. 561 U.S. at

 683. If the university fails constitutional security under forum analysis, its actions cannot

 be constitutional under the right to expressive association. Id.

        The Supreme Court’s reasoning is well supported in the facts of this case.

 Uncontradicted evidence shows that the revocation of Plaintiffs’ RSO status burdened

 its operations. (ECF No. 59, PageID.2719-20, 2138-39, 2764-67; ECF No. 47-45,

 PageID.2138-39.) Plaintiffs could have avoided these negative results if only they would

 allow non-believers to become Christian leaders, but the record shows without real

 dispute that permitting that to happen would have changed the religious and expressive

 nature of the organization. (ECF No. 47, PageID.1135; ECF No. 47-46, PageID.2224;

 ECF No. 47-48, PageID.2306-07.) As explained above, Defendants’ policy was not

 neutrally applied, and many other student groups were permitted to limit leadership to




 8
        Plaintiffs assert that if Defendants’ actions are not reasonable or are not
 viewpoint neutral, Defendants must satisfy strict scrutiny. (ECF No. 47, PageID.1136,
 1141.) Strict scrutiny is an exceptionally high burden. The government must show its
 actions “serve a compelling state interest and the exclusion is narrowly drawn to
 achieve that interest.” Miller, 622 F.3d at 534. Defendants make no attempt to meet this
 standard, and instead focus their arguments on whether their non-discrimination policy
 was reasonable and viewpoint neutral. (ECF No. 53, PageID.2415-26.) Even if this
 issue were contested, Defendants’ arbitrary and inconsistent approach to leadership
 discrimination would not withstand strict scrutiny.
                                              57
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2995 Filed 04/13/21 Page 58 of 83




 those who support the groups’ missions. (ECF No. 59, PageID.2738-47, 2750-52, 2755-

 59.)

        It is well established that “[t]he forced inclusion of an unwanted person in a group

 infringes the group's freedom of expressive association if the presence of that person

 affects in a significant way the group's ability to advocate public or private viewpoints.”

 Miller, 622 F.3d at 537; see also Roberts, 468 U.S. at 622 (“Freedom of association

 therefore plainly presupposes a freedom not to associate.”). Further, courts defer “to an

 association's view of what would impair its expression.” Dale, 530 U.S. at 653.

        A reasonable jury could come to only one conclusion: Defendants actions

 infringed on Plaintiffs’ rights to expressive association, Martinez, 561 U.S. at 683, Miller,

 622 F.3d at 537, Dale, 530 U.S. at 653, and summary judgment will thus be granted in

 favor of Plaintiffs. Anderson, 477 U.S. at 248; Fed. R. Civ. P. 56(a).

                        C. Freedom of Assembly Rights (Count 9)

        The parties seek summary judgment on Plaintiffs’ claim under freedom of

 assembly rights. The First Amendment states that “Congress shall make no law . . .

 abridging . . . the right of the people peaceably to assemble.” U.S. Const. amend I.

 Defendants accurately state that “courts have rarely defined the precise contours of the

 right to assemble.” (ECF No. 53, PageID.2428.) In fact, Defendants assert that the

 analysis of the right to assemble will correspond to the analysis of Plaintiffs’ rights to

 speak and associate; in Defendants’ view, the claim “adds nothing to Plaintiffs’ case.”

 (Id., PageID.2429.)

        The Supreme Court has tied the freedom of assembly to the broad right of

 expressive association. “[T]he Court has recognized a right to associate for the purpose



                                              58
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2996 Filed 04/13/21 Page 59 of 83




 of engaging in those activities protected by the First Amendment—speech, assembly,

 petition for the redress of grievances, and the exercise of religion.” City of Dallas v.

 Stanglin, 490 U.S. 19, 24 (1989) (quoting Roberts, 468 U.S. at 618); see also Healy,

 408 U.S. at 181 (“While the freedom of association is not explicitly set out in the

 Amendment, it has long been held to be implicit in the freedoms of speech, assembly,

 and petition.”). Freedom of assembly has also been referenced in the context of forum

 analyses. See Grider v. Abramson, 180 F.3d 739, 749 (6th Cir. 1999) (“[G]overnment

 regulation of the speech, assembly, or association activities of members of a public

 speaker's audience, when triggered by fears of hostile listener response to the content

 of that speech, is not content neutral.”); United Church of Christ v. Gateway Econ. Dev.

 Corp. of Greater Cleveland, 383 F.3d 449, 452 (6th Cir. 2004) (quotations removed)

 (“[P]ublic streets and sidewalks have been used for public assembly and debate, the

 hallmarks of a traditional public forum.”).

        The close nexus between First Amendment rights is justified. Gatherings for

 expressive activity implicate rights to assemble, speak, and associate. In order to

 effectively express a message or associate with others, individuals must in some way

 assemble. This fact was not lost on the founding generation. See, e.g., Continental

 Congress, 1774-1781, Department of State Office of the Historian,

 https://history.state.gov/milestones/1776-1783/continental-congress (last visited Mar.

 30, 2021) (“The Continental Congress was the governing body by which the American

 colonial governments coordinated their resistance to British rule during the first two

 years of the American Revolution.”); Documents from the Continental Congress and the

 Constitutional Convention, 1774 to 1789, Library of Congress,



                                               59
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2997 Filed 04/13/21 Page 60 of 83




 https://www.loc.gov/collections/continental-congress-and-constitutional-convention-

 from-1774-to-1789/ (last visited Mar. 30, 2021) (After the passage of the Stamp Act in

 1764, “American colonists responded . . . with organized protests.”).

       Furthermore, the Supreme Court’s Martinez decision demonstrated that

 distinctions between intertwined First Amendment rights are not always material or

 necessary. 561 U.S. at 683. Even though free speech and expressive association rights

 are well-developed and unique, the Court in Martinez declined to analyze them

 separately. Id. The Court reasoned that, in the student group registration context,

 separate First Amendment analyses would produce the same results. Id.

       Here, the court will adopt Martinez’s logic and analyze Plaintiffs’ freedom of

 assembly claim in conjunction with their freedom of speech and association claims.

 Defendants created a limited public forum to allow student groups such as Plaintiffs to

 gather and engage in expressive activity. (ECF No. 45-8, PageID.849; ECF No. 59,

 PageID.2716-17.) Defendants revoked these rights under the auspices of a non-

 discrimination policy. (ECF No. 59, PageID.2729; ECF No. 47-48, PageID.2304; ECF

 No. 47-42, PageID.2090.) As the court explained previously, the policy was not applied

 in a reasonable and consistent manner, and it did not serve to advance the purposes of

 the RSO program. (ECF No. 59, PageID.2738-47, 2750-52, 2755-59.) Plaintiffs were

 forced to choose between the substantial benefits of RSO status, (ECF No. 59,

 PageID.2719-20, 2138-39, 2764-67; ECF No. 47-45, PageID.2138-39), and the right to

 select religious leaders who agree with their deeply held religious beliefs. (ECF No. 59,

 PageID.2713-15; ECF No. 47, PageID.1135; ECF No. 47-46, PageID.2224; ECF No.

 47-48, PageID.2306-07, 2310, 2312.) Defendants thereby interfered with Plaintiffs’



                                            60
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2998 Filed 04/13/21 Page 61 of 83




 ability to assemble as a campus ministry, along with their opportunities to speak and

 associate.

        Just as Defendants violated Plaintiffs’ freedom of speech and freedom of

 association by regulating Plaintiffs’ expressions and limiting Plaintiffs’ access to the

 public forum, Defendants also violated Plaintiffs’ rights to assembly. See Stanglin, 490

 U.S. at 24; Grider, 180 F.3d at 749; Martinez, 561 U.S. at 683. Summary judgment in

 favor of Plaintiffs is warranted. Fed. R. Civ. P. 56(a).

                        D. Free Exercise Rights (Counts 3 and 4)

        Like Plaintiffs’ freedom of internal management, speech, association, and

 assembly claims, Plaintiffs are entitled to summary judgment on their claims under the

 Free Exercise Clause of the First Amendment. The First Amendment prohibits laws that

 improperly burden the “free exercise” of free religion. U.S. Const. amend I.

        “Free exercise claims are often considered in tandem with free speech claims

 and may rely entirely on the same set of facts.” Bible Believers v. Wayne Cnty., 805

 F.3d 228, 256 (6th Cir. 2015). For instance, in Rosenberger, as in other Supreme Court

 cases that reviewed a public school’s differential treatment of a religious group, the

 Court focused its discussion on forum analysis, despite the presence of free speech and

 free exercise issues and claims. 515 U.S. at 827 (“[Plaintiffs allege that the university]

 violated their rights to freedom of speech and press, to the free exercise of religion, and

 to equal protection of the law.”); see also Lamb’s Chapel, 508 U.S. at 396-97; Good

 News Club, 533 U.S. at 108-11.

        This approach is appropriate in this case. “[T]he right of free exercise does not

 relieve an individual of the obligation to comply with a valid and neutral law of general



                                              61
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.2999 Filed 04/13/21 Page 62 of 83




 applicability on the ground that the law proscribes (or prescribes) conduct that his

 religion prescribes (or proscribes).” Emp. Div., Dept. of Hum. Res. v. Smith, 494 U.S.

 872, 879 (1990). However, courts have repeatedly stuck down government rules or

 policies that treat religious activities differently than secular activities, despite the

 activities having similar effects on the public interest the government policy is

 purportedly serving to protect. Such policies are not generally applicable.

        For example, in Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, a

 government banned animal sacrifices, which had the effect of burdening the religious

 exercise of a small religious sect. 508 U.S. 520, 526-28 (1993). The Court noted that

 the government intended to advance two interests: “protecting the public health and

 preventing cruelty to animals.” Id. at 543. Yet the government allowed primarily secular

 activities, such as the home consumption of hunted meat and the extermination of

 pests, that similarly threatened public health and involved similar examples of “animal

 cruelty.” Id. at 543-46. The Supreme Court thus held that the law violated the Free

 Exercise Clause.

        Similarly, in Monclova Christian Academy v. Toledo-Lucas County Health

 Department, the Sixth Circuit reviewed COVID-19 restrictions that closed all schools,

 religious and secular alike, but allowed other facilities, such as gyms and casinos, to

 remain open. 984 F.3d 477, 479 (6th Cir. 2020). The court noted that closing of school,

 even if religious ceremonies are allowed, burdened the ability of religious organizations

 to teach “faith [with] each day of in-person schooling.”9 Id. at 480. The court held that a



 9
         In doing so, the court cited the significant deference courts give to religious
 groups when identifying government actions that burden religious practice. Id. at 480
 (citing Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 724-25 (2014) (refusing to
                                                62
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3000 Filed 04/13/21 Page 63 of 83




 law that “restricts religious conduct” must do so “the same way that analogous non-

 religious conduct is restricted.” Id. (quotations removed). The government’s actions

 were found to not be generally applicable because the “interests” of the government–

 slowing the spread of COVID-19–were not being used to justify restrictions of secular

 groups, like gyms, that were “comparable for purposes of spreading COVID-19.” Id. at

 480-82. The Sixth Circuit held that a finding of animus was not relevant to the inquiry;

 neutrality and equal application were at issue. Id. at 480; see also Roberts v. Neace,

 958 F.3d 409, 413 (6th Cir. 2020) (Without animus, “a law might appear to be generally

 applicable on the surface but not be so in practice due to exceptions for comparable

 secular activities.”).

        This analysis is very similar to limited public forum analysis and the court’s

 determination that Defendants’ restrictions were not reasonable in light of purpose of

 the forum. Like the government in Church of the Lukumi Babalu Aye and Monclova

 Christian Academy, Defendants prohibited Plaintiffs from limiting their leadership to

 those who believe in their mission. Although Defendants claimed to be advancing an

 interest of openness and attachment to Wayne State, they permitted a plethora of

 exclusions for other groups that similarly limited leadership selection based on sex,

 gender identity, political partisanship, ideology, creed, and ethnicity. (ECF No. 59,

 PageID.2738-47, 2750-52, 2755-59.) Defendants were thus “prepared to impose upon

 [Plaintiffs]” substantial speech, association, and religious burdens “but not upon [secular

 groups and society].” Church of the Lukumi Babalu Aye, 508 U.S. at 545 (quoting




 question organizations’ beliefs that providing abortion-inducing drugs and devices
 burdened their religious practice)).
                                             63
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3001 Filed 04/13/21 Page 64 of 83




 Florida Star v. B.J.F., 491 U.S. 524, 542 (1989)). As confirmed by the court’s free

 speech analysis, “an exception-ridden policy takes on the appearance and reality of a

 system of individualized exemptions, the antithesis of a neutral and generally applicable

 policy.”10 Ward v. Polite, 667 F.3d 727, 740 (6th Cir. 2012).

        The Free Exercise Clause prohibits “[a] government act that discriminates

 against a particular religion.” Prater v. City of Burnside, 289 F.3d 417, 428 (6th Cir.

 2002). The Supreme Court has repeatedly held that “disqualifying otherwise eligible

 recipients from a public benefit solely because of their religious character imposes a

 penalty on the free exercise of religion that triggers the most exacting scrutiny.”

 Espinoza v. Mont. Dept. of Rev., 140 S. Ct. 2246, 2255 (2020) (quoting Trinity Lutheran

 Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2021 (2017)). This standard

 closely resembles viewpoint discrimination in limited public forum analysis. As the court

 held previously, Defendants’ actions to bar Plaintiffs from being able to set leadership

 requirements for their religious leaders and hold RSO status, and intentionally creating

 carveouts for secular groups who also restrict leadership, was not viewpoint neutral and

 violated Plaintiffs’ free speech rights. Defendants decision to revoke Plaintiffs’ RSO

 status similarly infringed on Plaintiffs’ free exercise rights. Summary judgment will be

 granted in favor of Plaintiffs. Fed. R. Civ. P. 56(a).




 10
        Defendants argue that they did not intentionally discriminate against Plaintiffs
 and thus did not violate the Free Exercise Clause. (ECF No. 53, PageID.2430.) Under
 Defendants’ own understanding of the law, however, they assume that the policy is
 neutral and generally applicable, which it is not. Further, as described below and in the
 court’s free speech analysis, Defendants intentionally created exceptions that removed
 numerous secular activities from the scope of the non-discrimination policy, while at the
 same time applying the policy against Plaintiffs on religion-based grounds. (ECF No. 59,
 PageID.2738-47, 2750-52, 2755-59; ECF No. 47-33, PageID.1970.)
                                               64
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3002 Filed 04/13/21 Page 65 of 83




         E. Free Exercise Rights under the Michigan Constitution (Count 15)

        Plaintiffs bring free exercise claims under the Michigan Constitution. “The

 Michigan Constitution also contains its own guarantee of religious freedom, . . . which is

 at least as protective of religious liberty as the United States Constitution.” Winkler v.

 Marist Fathers of Detroit, Inc., 500 Mich. 327, 901 N.W.2d 556, 573 n.4 (2017) (quoting

 People v. DeJonge, 442 Mich. 266, 501 N.W.2d 127, 131 n.9 (1993)); see also Mich.

 Const. art. 1, § 4.

        In fact, Michigan courts have interpreted the Michigan Constitution to provide

 broader coverage than that of the United States constitution. “[Courts] apply the

 compelling state interest test (strict scrutiny) to challenges under the free exercise

 language in [Mich.] Const. art. 1, § 4, regardless of whether the statute at issue is

 generally applicable and religion-neutral.” Campion v. Sec. of State, 761 N.W.2d 747,

 753 (Mich. Ct. App. 2008) (citing Reid v. Kenowa Pub. Schs., 680 N.W.2d 62, 68-69

 (2004)); see also McCready v. Hoffius, 459 Mich. 131, 586 N.W.2d 723, 729 (1998),

 vacated on other grounds, 459 Mich. 1235, 593 N.W.2d 545 (Table) (1999) (separating

 analysis on the First Amendment and the Michigan Constitution and reviewing a

 generally applicable law under a “compelling state interest test”); Country Mill Farms,

 LLC v. City of East Lansing, 280 F. Supp. 3d 1029, 1056 (W.D. Mich. 2017) (“Under

 Michigan law, religious freedom claims brought under Article 1, Section 4 of the state

 constitution are analyzed using the compelling state interest test.”). Thus, Defendants’

 actions would be subject to strict scrutiny even if they were neutral and generally

 applicable, which they were not.




                                              65
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3003 Filed 04/13/21 Page 66 of 83




          For the reasons stated in court’s analysis on the Free Exercise Clause of the

 United States Constitution, Plaintiffs’ are entitled to summary judgment. Fed. R. Civ. P.

 56(a).

                          F. The Establishment Clause (Count 5)

          The parties move for summary judgment on Plaintiffs’ Establishment Clause

 claim. The Sixth Circuit has frequently reviewed Establishment Clause challenges under

 a three-part test established in Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971). See

 Chaudhuri v. Tennessee, 130 F.3d 232, 236 (1997) (quotations removed) (“[T]he

 Lemon test still appears to govern Establishment Clause cases.”). That test requires

 analysis of “whether government's actual purpose is to endorse or disapprove of

 religion”; “whether the principal or primary effect of the challenged state action either

 advances or inhibits religion”; and whether the government’s action involves an

 “excessive entanglement of church and state.” Id. at 236-38.

          Supreme Court Justices have created their own offshoots for establishment

 clause analysis. Justice O’Connor used an “endorsement” analysis, where the court

 reviewed whether the purpose and effect of a government action was to “endorse or

 disapprove of religion”; “excessive entanglement” with religion remained a relevant

 factor. See Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs., 788 F.3d 580, 587 (6th Cir.

 2015) (citing Lynch v. Donnelly, 465 U.S. 668, 690 (1984) (O’Connor, J., concurring)).

 Justice Kennedy was often found considering whether government actions involved

 “coercion.” See Cnty. of Allegheny v. Am. C.L. Union Greater Pittsburgh Chapter, 492

 U.S. 573, 662 (1989) (Kennedy, J., concurring) (“Absent coercion, the risk of

 infringement of religious liberty by passive or symbolic accommodation is minimal.”);



                                              66
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3004 Filed 04/13/21 Page 67 of 83




 Town of Greece v. Galloway, 572 U.S. 565, 589 (2014) (“Offense, however, does not

 equate to coercion.”). Finally, several cases, most prominently in the context of public

 prayer and religious monuments, have looked toward history and considered whether a

 practice “was accepted by the Framers and has withstood the critical scrutiny of time

 and political change.” See Smith, 788 F.3d at 587 (quoting Town of Greece, 572 U.S. at

 577).

         Significantly, in 2019 the Supreme Court cast doubt on Lemon’s use as a

 standard rule for the Establishment Clause. In American Legion v. American Humanist

 Association, the Court described the state of Lemon as follows:

         If the Lemon Court thought that its test would provide a framework for all
         future Establishment Clause decisions, its expectation has not been met.
         In many cases, this Court has either expressly declined to apply the test or
         has simply ignored it. . . . This pattern is a testament to the Lemon test’s
         shortcomings. As Establishment Clause cases involving a great array of
         laws and practices came to the Court, it became more and more apparent
         that the Lemon test could not resolve them. . . . The test has been harshly
         criticized by Members of this Court, lamented by lower court judges, and
         questioned by a diverse roster of scholars.

 139 S. Ct. 2067, 2080-81 (2019). Although the Court did not expressly discard Lemon

 for all Establishment Clause cases, it provided a powerful limitation of its value and

 significance.11

         Whatever framework is used, the central principle of the Establishment Clause is

 government neutrality. McCreary Cnty. v. Am. C.L. Union of Ky., 545 U.S. 844, 860

 (2005) (quoting Epperson v. Arkansas, 393 U.S. 97, 104 (1968)) (“First Amendment

 mandates governmental neutrality between religion and religion, and between religion




 11
        The Sixth Circuit has not yet considered the impact of American Legion on
 Establishment Clause analysis.
                                             67
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3005 Filed 04/13/21 Page 68 of 83




 and nonreligion.”). While the government cannot establish an official government

 religion like the Church of England, it also cannot treat religious groups disfavorably,

 and in a way establish a church of secularism. See Satawa v. Macomb Cnty. Road

 Comm’n, 689 F.3d 506, 526 (6th Cir. 2012) (quotations removed) (“[T]he government

 may neither officially promote religion, nor harbor an official purpose to disapprove of a

 particular religion or of religion in general.”). As the Supreme Court described in the

 context of religious monuments, “a government that roams the land, tearing down

 monuments with religious symbolism and scrubbing away any reference to the divine

 will strike many as aggressively hostile to religion. Militantly secular regimes have

 carried out such projects in the past, and for those with a knowledge of history, the

 image of monuments being taken down will be evocative, disturbing, and divisive.” Am.

 Legion, 139 S. Ct. at 2084-85.

        As the court described in the context of free speech and free exercise,

 Defendants’ actions to revoke Plaintiffs’ RSO status were unreasonable, arbitrary, and

 lacked neutrality. It is undisputed that Defendants intentionally and explicitly crafted their

 non-discrimination policy to limit application to certain groups and categories while

 providing exceptions for others. Student groups were permitted to restrict leadership

 based on sex, gender identity, political partisanship, ideology, creed, ethnicity, and even

 GPA and physical attractiveness. (ECF No. 59, PageID.2738-47, 2750-52, 2755-59;

 ECF No. 47-33, PageID.1970.) All these categories are secular in nature. Defendants

 fail to explain how overt discrimination based on sex, politics, and looks allows for an

 open and attractive campus environment but religious discrimination, used for

 leadership roles with profound spiritual responsibilities, does not allow for such an



                                              68
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3006 Filed 04/13/21 Page 69 of 83




 environment. Defendants’ non-discrimination policy, both facially and as applied, does

 not exhibit neutrality toward religious and secular practices, both of which on Wayne

 State’s campus require student leadership to conform with group missions, identities,

 and character. McCreary Cnty., 545 U.S. at 860; see also Rosenberger, 515 U.S. at

 845-46 (A university’s decision to deny a religious group access to school resources

 “risk[ed] fostering a pervasive bias or hostility to religion, which could undermine the

 very neutrality the Establishment Clause requires.”); Good News Club, 533 U.S. at 144

 (holding that allowing religious groups access to school resources on equal footing

 “ensure[s] neutrality” under the Establishment Clause, and noting that “perceived . . .

 hostility toward . . . religious viewpoint[s] if [religious groups are] excluded from [a]

 public forum” would be relevant to Establishment Clause analysis).

        Furthermore, based on the record presented to the court, Defendants’ actions

 constituted an “excessive entanglement” with religion as a matter of law. Chaudhuri,

 130 F.3d at 236; Satawa, 689 F.3d at 526 (“Failure under any of Lemon's three prongs

 deems governmental action violative of the Establishment Clause.”). As described in the

 court’s internal management rights analysis, above, Defendants have interfered with

 Plaintiffs’ selection of their spiritual advisor and leader. (ECF No. 47-48, PageID.2299,

 2301; ECF No. 59, PageID.2714-16, 2719-20.) Such leaders are properly classified as

 ministers under the First Amendment. See Our Lady of Guadalupe School, 140 S. Ct. at

 2064; supra Section III.A.2.ii. By interjecting themselves into how Plaintiffs may select

 their ministers, and what beliefs such ministers must hold, Defendants have involved

 themselves in controlling and monitoring matters of internal religious doctrine and

 practice. See Hosanna-Tabor, 565 U.S. at 185 (Under the Establishment Clause and



                                               69
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3007 Filed 04/13/21 Page 70 of 83




 Free Exercise Clause, “it is impermissible for the government to contradict a church's

 determination of who can act as its ministers.”); Our Lady of Guadalupe School, 140 S.

 Ct. at 2060 (“[T]he Religion Clauses protect the right of churches and other religious

 institutions to decide matters of faith and doctrine without government intrusion.”);

 Smith, 788 F.3d at 594 (quoting Lemon, 403 U.S. at 625) (reasoning that entanglement

 issues arise when a government policy, to be enforced, requires “comprehensive,

 discriminating, and continuing state surveillance” of religious activity). The Founders

 designed the First Amendment to prevent such intrusions, and Defendants violated the

 Establishment Clause. Summary judgment will be awarded in Plaintiffs’ favor. Fed. R.

 Civ. P. 56(a).

                                   G. Qualified Immunity

        Plaintiffs name two Wayne State administrators in their individual capacities:

 Defendant Villarosa, Wayne State’s Coordinator of Student Life, and Defendant

 Strauss, Wayne State’s Dean of Students. (ECF No. 1, PageID.6.) These two

 Defendants move for summary judgment, arguing that they are entitled to qualified

 immunity for Plaintiffs’ First Amendment claims. (ECF No. 45, PageID.763-66; ECF No.

 58, PageID.2705-05.) They assert the constitutional rights at issue are not “clearly

 established.” (ECF No. 45, PageID.763-66; ECF No. 58, PageID.2705-05.)

        “Qualified immunity shields federal and state officials from money damages

 unless a plaintiff pleads facts showing (1) that the official violated a statutory or

 constitutional right, and (2) that the right was ‘clearly established’ at the time of the

 challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011); see also Pearson v.




                                               70
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3008 Filed 04/13/21 Page 71 of 83




 Callahan, 555 U.S. 223, 242-43 (2009) (citation removed) (“[Q]ualified immunity is

 unavailable in a suit to enjoin future conduct.”).

        As described in the court’s prior analysis, Defendants have violated Plaintiffs

 rights to internal religious management, free speech, freedom of association, freedom of

 assembly, and free exercise; Defendants also violated the Establishment Clause. Thus,

 Plaintiffs have satisfied the first element of qualified immunity. al-Kidd, 563 U.S. at 735.

        “A right is clearly established when a reasonable officer would know—in the

 given situation and with the information known to him at the time—that his conduct

 violated that right.” Rieves v. Town of Smyrna, 959 F.3d 678, 695 (6th Cir. 2020). Stated

 another way, “[i]f reasonable officials could disagree as to whether the conduct at issue

 was lawful, then qualified immunity applies.” Id. “The ‘clearly established’ standard also

 requires that the legal principle clearly prohibit the officer's conduct in the particular

 circumstances before him.” District of Colombia v. Wesby, 138 S.Ct. 577, 590 (2018).

        “[C]ourts must not define clearly established law at a high level of generality,

 since doing so avoids the crucial question whether the official acted reasonably in the

 particular circumstances that he or she faced.” Id. (quoting Plumhoff v. Rickard, 572

 U.S. 765, 779 (2014)). Thus, a court cannot simply cite the Fourth Amendment’s

 prohibition on unreasonable searches and seizures, or the Due Process Clause

 generally, when applying it to unique factual circumstances where a reasonable

 government officer would not consider his or her actions constitutionally suspect. See

 Baynes v. Cleland, 799 F.3d 600, 612 (6th Cir. 2015) (citing al-Kidd, 563 U.S. at 742;

 Anderson v. Creighton, 483 U.S. 635, 639 (1987)). That being said, it is generally

 understood that the same or materially similar facts need not have arisen in prior cases



                                               71
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3009 Filed 04/13/21 Page 72 of 83




 for a right to be clearly established. “[T]he precise factual scenario need not have been

 found unconstitutional.” Baynes, 799 F.3d at 611; accord Guertin v. State, 912 F.3d

 907, 932 (6th Cir. 2019). Plaintiffs are not required to show “fundamentally similar” or

 “materially similar facts.” Hope v. Pelzer, 536 U.S. 730, 741 (2002). “[A]n action’s

 unlawfulness can be ‘clearly established’ from direct holdings, from specific examples

 describing certain conduct as prohibited, or from the general reasoning that a court

 employs.” Baynes, 799 F.3d at 612 (citing Hope, 536 U.S. at 742-44).

        It is well established through numerous cases, both before the Sixth Circuit and

 Supreme Court, that once a government opens its facilities or benefits as a limited

 public forum, the government cannot restrict speech or expressive association with

 unreasonable rules and cannot discriminate on the basis of viewpoint. See, e.g.,

 Kincaid, 236 F.3d at 355-56; American Freedom Defense Initiative, 978 F.3d 494-97;

 United Food and Commercial Workers Union, 163 F.3d at 358; Martinez, 561 U.S. at

 679; Widmar, 454 U.S. at 276-77; Lamb’s Chapel, 508 U.S. at 396-97; Rosenberger,

 515 U.S. at 831; Good News Club, 533 U.S. at 108-11. It is equally well established that

 this standard applies to public schools and public-school policies that restrict religious

 groups from accessing school facilities. See Kincaid, 236 F.3d at 355-56; Martinez, 561

 U.S. at 679; Widmar, 454 U.S. at 276-77; Lamb’s Chapel, 508 U.S. at 396-97;

 Rosenberger, 515 U.S. at 831; Good News Club, 533 U.S. at 108-11.

        Similarly, the Sixth Circuit and Supreme Court have repeatedly held that

 government actions are not neutral and generally applicable for purposes of the Free

 Exercise Clause when they treat religious activities more harshly than similar secular

 activities. See, e.g., Church of the Lukumi, 508 U.S. at 543-46; Monclova Christian



                                              72
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3010 Filed 04/13/21 Page 73 of 83




 Academy, 984 F.3d at 479; Roberts, 958 F.3d at 413; Ward, 667 F.3d at 740; Roman

 Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 66-67 (2020). Disparate and

 discriminatory treatment of religious groups due to their religious character violates the

 Free Exercise Clause. See, e.g., Prater, 289 F.3d at 428; Espinoza, 140 S. Ct. at 2255;

 Trinity Lutheran, 137 S. Ct. at 2021.

        Finally, Establishment Clause jurisprudence clearly states that governments must

 treat religious and secular activities neutrally, and that government cannot become

 excessively entangled in religious functions and operations. See, e.g., McCreary Cnty.,

 545 U.S. at 860; Satawa, 689 F.3d at 526; Am. Legion, 139 S. Ct. at 2084-85;

 Rosenberger, 515 U.S. at 845-46; Good News Club, 533 U.S. at 144; Smith, 788 F.3d

 at 594.

        Defendants violated Plaintiffs’ First Amendment rights by revoking their RSO

 status, along with the substantial advantages of being an official group on campus,

 based on Plaintiffs’ limiting their leaders to supporters of their beliefs, while also

 allowing numerous secular groups, and other religious groups, to engage in the same

 behavior without losing their RSO status. Greater specificity of Plaintiffs’ constitutional

 rights is not required. Baynes, 799 F.3d at 611. Defendants Villarosa and Strauss are

 not entitled to qualified immunity because the rights violated were clearly established.

 al-Kidd, 563 U.S. at 735.

        Defendants Villarosa and Strauss present no arguments in favor of qualified

 immunity with regard to Plaintiffs’ claims under the Religion Clauses and Plaintiffs’ rights




                                               73
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3011 Filed 04/13/21 Page 74 of 83




 to internal management,12 and the court finds that Defendants are not entitled to

 qualified immunity for these claims. Extensive historical support and the First

 Amendment’s original understanding clearly establish that the government, whether it

 be the judicial, executive, or legislative, violate the Constitution when it interferes with a

 religious organization’s choice in ministers. See Hosanna-Tabor, 565 U.S. 171, 177-85;

 Our Lady of Guadalupe School, 140 S. Ct. at 2060-62; Conlon, 777 F.3d at 837;

 Beshear, 981 F.3d at 510. It is insignificant that few cases have applied ministerial

 selection protections outside the employment context. As the court explained in its prior

 analysis, this relative paucity of caselaw lends greater support to the unconstitutionality

 of such actions; governments may not frequently tread in ways that obviously violate the

 Constitution. As the Sixth Circuit explained in Guertin v. State, “[t]he easiest cases don't

 even arise.” 912 F.3d at 933 (quoting United States v. Lanier, 520 U.S. 259, 271

 (1997)). The court need not be presented with the “precise factual scenario,” Baynes,

 799 F.3d at 611, or “fundamentally similar” facts, Hope, 536 U.S. at 741, as prior

 caselaw. Defendants plainly interfered with Plaintiffs’ choice in ministers, and qualified

 immunity is not justified on those counts. al-Kidd, 563 U.S. at 735.

        Unlike the right to internal management, the right to assembly has not been

 explained or defined. The court is aware of no Sixth Circuit or Supreme Court case that

 has analyzed in depth the history, meaning, or contours of the right. Here, the court held

 that Plaintiffs’ right to assembly runs concurrently with their rights to speak and




 12
       It is not the court’s responsibility to “put flesh on [the] bones” of a party’s
 argument. McPherson v. Kelsey, 125 F.3d 989, 996 (6th Cir. 1997) (quotation
 removed). “Issues adverted to in a perfunctory manner, unaccompanied by some effort
 at developed argumentation, are deemed waived.” Id.
                                               74
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3012 Filed 04/13/21 Page 75 of 83




 associate. However, a reasonable government official in Defendants Villarosa and

 Strauss’ positions could disagree. Rieves, 959 F.3d at 695. The unconstitutionality of

 Defendants’ decision to revoke Plaintiffs’ RSO status under Plaintiffs’ right to assembly

 was not clearly established, and Defendants Villarosa and Strauss are entitled to

 qualified immunity. Id.

        In all, Defendants are not entitled to qualified immunity for their infringements on

 Plaintiffs’ internal management, free speech, free association, and free exercise.

 Defendants also have no qualified immunity for their violation of the Establishment

 Clause. However, Defendants are entitled to qualified immunity for Plaintiffs’ freedom of

 assembly claim. Thus, Defendants’ motion for summary judgment on this issue will be

 granted in part and denied in part.

  H. The Remainder of Plaintiffs’ Claims: Free Speech Rights Under the Michigan
     Constitution (Counts 16-19), the Equal Protection Clause (Count 10), the Due
                Process Clause (Count 20), and the ELCRA (Count 13)

        Defendants move for summary judgment on the rest of Plaintiffs’ claims. (ECF

 No. 45, PageID.756-62.) The court will address each count in turn.

 1. Free Speech Under the Michigan Constitution

        Plaintiffs claim that Defendants violated the Michigan Constitution’s guarantee of

 free speech and petition. See Mich. Const. art. I, §§ 3, 5. “The United States and

 Michigan Constitutions provide the same protections of the freedom of speech.”

 Thomas M. Cooley Law Sch. v. Doe 1, 833 N.W.2d 331, 338 (Mich. Ct. App. 2013);

 accord In re Contempt of Dudzinski, 667 N.W.2d 68, 72 (Mich. Ct. App. 2003).

 Defendants violated the United States Constitution’s free speech protections as a




                                             75
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3013 Filed 04/13/21 Page 76 of 83




 matter of law. At a minimum, Plaintiffs have stated triable claims under the Michigan

 Constitution. Thus, Defendants’ motion for summary judgment will be denied.

        Plaintiffs did not move for summary judgment on these state counts. However,

 the court may grant summary judgment sua sponte. Fed. R. Civ. P. 56(f)(3). In order to

 do so, “the losing party must have had notice that the court was considering summary

 judgment on the claim, as well as a reasonable opportunity to present its arguments and

 evidence of the claim.” Aubin Indus., Inc. v. Smith, 321 F. App’x 422, 423 (6th Cir.

 2008). The court now provides Defendants notice that it is “considering summary

 judgment” in favor of Plaintiffs on the free speech claims under the Michigan

 Constitution. Fed. R. Civ. P. 56(f)(3). The court will order supplemental briefing on this

 issue. To conserve resources, the parties may submit a stipulation in lieu of briefing.

 2. Equal Protection Clause

        “State actions that treat individuals differently on the basis of a fundamental right

 trigger strict scrutiny.” Ondo v. City of Cleveland, 795 F.3d 597, 608 (6th Cir. 2015)

 (citing Clark v. Jeter, 486 U.S. 456, 461 (1988)). The difference between asserting a

 fundamental right directly and bringing an equal protection clause claim can be small;

 the two claims are often analyzed in conjunction with one another. See, e.g., Obergefell

 v. Hod0ges, 576 U.S. 644, 672-76 (2015) (analyzing the fundamental right to marry

 together with the Equal Protection Clause, noting that both concepts “may be instructive

 as to the meaning and reach of the other”). As a matter of law, Defendants infringed on

 Plaintiffs’ fundamental rights to speech, association, and religious exercise by treating

 student groups differently. They applied an arbitrary and inconsistent policy that was not




                                              76
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3014 Filed 04/13/21 Page 77 of 83




 neutral to Plaintiffs’ religion or religious viewpoints. Defendants’ motion for summary

 judgment on Plaintiffs’ equal protection claim will be denied.

        In addition, in light of the court’s conclusions that Defendants violated Plaintiffs’

 First Amendment rights, the court will sua sponte consider summary judgment in favor

 of Plaintiffs on the equal protection claim. See Fed. R. Civ. P. 56(f)(3); Aubin Indus.,

 Inc., 321 F. App’x at 423. The court will order supplemental briefing on the issue. As an

 alternative to briefing, the parties may file a stipulation.

 3. Due Process Clause

        To bring a procedural due process claim, Plaintiffs must show “(1) [they] had a

 life, liberty, or property interest protected by the Due Process Clause; (2) [they were]

 deprived of this protected interest; and (3) the state did not afford [them] adequate

 procedural rights prior to depriving [them] of the . . . interest.” Women’s Med. Pro. Corp.

 v. Baird, 438 F.3d 595, 611 (6th Cir. 2006). Defendants focus their arguments on the

 second element, asserting that they did not violate Plaintiffs’ liberty interest. “A liberty

 interest may arise from the Constitution itself.” Wilkinson v. Austin, 545 U.S. 209, 221

 (2005). In fact, courts have applied the Bill of Rights to the states, including the First

 Amendment, using the Fourteenth Amendment’s guarantee that no state shall “deprive

 any person of life, liberty, or property, without due process of law.” U.S. Const. amend

 XIV; see McDonald v. City of Chicago, 561 U.S. 742, 754-769 (2010) (describing the

 history of incorporation). The standard is identical to the one used in procedural due

 process analysis. As described above, Defendants violated Plaintiffs’ First Amendment

 rights, including freedoms of speech, association, and exercise. Plaintiffs have, at a




                                                77
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3015 Filed 04/13/21 Page 78 of 83




 minimum, presented a triable claim under the Due Process Clause. See Fed. R. Civ. P.

 56(a). Defendants’ motion for summary judgment on this claim will be denied.

        Plaintiffs did not move for summary judgment on this count, and neither party

 presents detailed arguments on the third element of a procedural due process claim,

 whether Defendants “afford[ed] [Plaintiffs] adequate procedural rights prior to depriving

 [them]” of their liberty interests. Women’s Med. Pro. Corp., 438 F.3d at 611. Thus, the

 court will not sua sponte consider summary judgment in favor Plaintiffs.

 4. ELCRA

        Michigan’s ELCRA prohibits educational institutions from “[d]iscriminat[ing]

 against an individual in the full utilization of or benefit from the institution, or the

 services, activities, or programs provided by the institution because of religion, race,

 color, national origin, or sex.” Mich. Comp. Laws § 37.2402(a). The law also prohibits

 “[r]etaliation or discriminat[ion] against a person because the person has opposed a

 violation of this act, or because the person has made a charge, filed a complaint,

 testified, assisted, or participated in an investigation, proceeding, or hearing under this

 act.” Mich. Comp. Laws § 37.2701(a). “To establish a prima facie case of retaliation, a

 plaintiff must show: (1) that he engaged in a protected activity; (2) that this was known

 by the defendant; (3) that the defendant took an . . . action adverse to the plaintiff; and

 (4) that there was a causal connection between the protected activity and the adverse . .

 . action. Garg v. Macomb Cnty. Comm. Mental Health Servs., 472 Mich. 263, 696

 N.W.2d 646, 653 (2005) (quoting DeFlaviis v. Lord & Taylor, Inc., 566 N.W.2d 661, 663

 (Mich. Ct. App. 1997)).




                                                78
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3016 Filed 04/13/21 Page 79 of 83




        The basis of Plaintiffs’ ELCRA claim is that their chapter president complained to

 Defendants after Defendant Villarosa contacted Plaintiffs on October 3, 2017, to inform

 Plaintiffs that they were in violation of Wayne State’s non-discrimination policy. (ECF

 No. 1, PageID.36; ECF No. 55, PageID.2578.) Defendants’ sole basis for summary

 judgment on this count is that no adverse actions happened after the chapter

 president’s complaint was made. According to Defendants, the “timeline . . . renders

 [Plaintiffs’] theory plainly implausible.” (ECF No. 45, PageID.762.) However, Plaintiffs’

 chapter president provided testimony that she talked to Defendant Villarosa and pointed

 out that “other groups on campus ask their members or leaders to share their views”

 and “other groups on campus . . . seem to violate the non-discrimination policy.” (ECF

 No. 59, PageID.2729-30; ECF No. 47-48, PageID.2304.) The chapter president then

 sent an email on October 17, 2017, that asked Defendant Villarosa explicitly “why you

 are applying the non-discrimination policy in this way particularly as it seems to be a

 violation of our first amendment rights of religious expression (our religious beliefs

 require these leadership requirements).” (ECF No. 47-48, PageID.2320.) Only after

 these communications did Defendants officially revoke Plaintiffs’ RSO benefits. (ECF

 No. 59, PageID.2732-33; ECF No. 47-22, PageID.1367-68.) Defendants sent Plaintiffs a

 message stating that “your organization is no longer registered with the Dean of

 Students Office,” and Defendants cancelled all of Plaintiffs’ pending meetings. (ECF No.

 59, PageID.2732-33; ECF No. 47-22, PageID.1367-68.)




                                              79
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3017 Filed 04/13/21 Page 80 of 83




        Defendants have not shown that, as a matter of law, all adverse actions took

 place only prior to the chapter president’s complaints. Defendant’s motion for summary

 judgment on the ELCRA claim will be denied.13 Fed. R. Civ. P. 56(a).

                                          I. Remedy

        Plaintiffs ask that the court award nominal damages, issue a permanent

 injunction, and set a trial for damages. The court will do all three.

        “Nominal damages are a symbolic recognition of harm that may be awarded

 without proof of actual harm and ‘have only declaratory effect.’” Pagan v. Vill. of

 Glendale, 559 F.3d 477, 478 n.1 (6th Cir. 2009) (quoting Morrison v. Bd. of Educ., 521

 F.3d 602, 610 (6th Cir. 2008)). Nominal damages “follow from the fact of a constitutional

 violation,” and the court may award nominal damages after granting summary judgment

 in favor of Plaintiffs. Id.; see also Glowacki v. Howell Pub. Sch. Dist., 566 F. App’x 451,

 453, 456 (6th Cir. 2014) (affirming a district court decision to award nominal damages,

 but not attorney fees, after granting a plaintiff’s motion for summary judgment).

 Defendants violated Plaintiffs’ constitutional rights, and Plaintiffs are entitled to at least

 nominal relief.14 See id.; Layman Lessons, Inc. v. City of Millersville, Tenn., 636 F.

 Supp. 2d 620, 653 (M.D. Tenn. 2008) (citing Carey v. Piphus, 435 U.S. 247, 266 (1978))

 (“Under clear Supreme Court precedent, constitutional violations may be actionable for

 nominal damages without proof of actual injury.”).




 13
       Plaintiffs do not move for summary judgment on the claim, and the court will not
 sua sponte consider summary judgment in favor of Plaintiffs.
 14
       Defendants provide no argument that nominal damages are at this stage
 inappropriate if Plaintiffs are entitled to summary judgment.
                                               80
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3018 Filed 04/13/21 Page 81 of 83




        “[T]he standard for a preliminary injunction is essentially the same as for a

 permanent injunction with the exception that for a preliminary injunction the plaintiff

 must show a likelihood of success on the merits rather than actual success.” Am. C.L.

 Union of Ky. v. McCreary Cnty., 607 F.3d 439, 445 (6th Cir. 2010) (quoting Amoco

 Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12 (1987)). The obtain a permanent

 injunction, the plaintiff must show:

        (1) that it has suffered an irreparable injury; (2) that remedies available at
        law, such as monetary damages, are inadequate to compensate for that
        injury; (3) that, considering the balance of hardships between the plaintiff
        and defendant, a remedy in equity is warranted; and (4) that the public
        interest would not be disserved by a permanent injunction.

 eBay Inc. v. MercExchange, LLC, 547 U.S. 338, 390 (2006).

        Once the court has determined that a First Amendment violation has occurred,

 the factors weigh heavily in favor of issuing an injunction. The success on the merits

 “will often be determinative,” Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville, 274

 F.3d 377, 400 (6th Cir. 2001) (Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th

 Cir. 1998)), and the factors “essentially collapse into a determination of whether

 restrictions on First Amendment rights are justified to protect competing constitutional

 rights.” Cnty. Sec. Agency v. Ohio Dept. of Comm., 296 F.3d 477, 485 (6th Cir. 2002)

 (quoting Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226-27 (6th Cir.

 1996)).

        “With regard to the factor of irreparable injury, . . . it is well-settled that loss of

 First Amendment freedoms ... unquestionably constitutes irreparable injury.” Liberty

 Coins, LLC v. Goodman, 748 F.3d 682 (6th Cir. 2014) (quoting Connection Distrib., 154

 F.3d at 288)). Irreparable injury is closely tied to whether adequate remedies are



                                                81
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3019 Filed 04/13/21 Page 82 of 83




 available at law. “[T]here are no available remedies at law that are adequate to

 compensate for a loss of First Amendment rights.” Brinkman v. Budish, 692 F. Supp. 2d

 855, 866 (S.D. Ohio 2010). “Additionally, if the plaintiff shows a . . . challenged [policy] is

 unconstitutional, no substantial harm to others can be said to inhere in its enjoinment.”

 Deja Vu of Nashville, 274 F.3d at 400. And “it is always in the public interest to prevent

 violation of a party's constitutional rights.” Id. (quoting G & V Lounge, Inc. v. Mich.

 Liquor Control Comm’n, 23 F.3d 1071, 1075 (6th Cir. 1994).

        Defendants have renewed Plaintiffs’ RSO status for the pendency of this litigation

 but maintain that Plaintiffs’ leadership criteria is in violation of the non-discrimination

 policy. (ECF No. 59, PageID.2774-75.) Defendants have not agreed to allow Plaintiffs to

 limit leadership on religious grounds after this litigation has concluded. Thus, injunctive

 relief is appropriate. No “competing constitutional rights” are implicated in this case,

 Cnty. Sec. Agency, 296 F.3d at 485, and all factors weigh in favor of an injunction. eBay

 Inc., 547 U.S. at 390. The court will set this case for trial on the issue of compensatory

 damages.

                                      IV. CONCLUSION

        The uncontested facts demonstrate that Defendants violated Plaintiffs’ rights to

 internal management, free speech, freedom of association, freedom of assembly, and

 free exercise as a matter of law. Defendants also violated the Establishment Clause as

 a matter of law. Defendant Villarosa and Strauss are entitled to qualified immunity on

 only Plaintiffs’ freedom of assembly claim. Qualified immunity is otherwise denied.

 Moreover, the remainder of Plaintiffs’ claims survive Defendants’ motion for summary

 judgment. Accordingly,



                                               82
Case 3:19-cv-10375-RHC-SDD ECF No. 70, PageID.3020 Filed 04/13/21 Page 83 of 83




         IT IS ORDERED that Plaintiffs’ Motion for Partial Summary Judgment (ECF No.

 47) is GRANTED.

         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

 (ECF No. 45) is GRANTED IN PART and DENIED IN PART. It is GRANTED as to

 qualified immunity for Defendants Villarosa and Strauss for Plaintiffs’ freedom of

 assembly claim (Count 9). It is otherwise DENIED.

         IT IS FURTHER ORDERED that Defendants must pay Plaintiffs nominal

 damages in the amount of $1.

         IT IS FURTHER ORDERED that Defendants are ENJOINED from revoking

 Plaintiffs’ RSO status at Wayne State University based on Plaintiffs’ religious criteria for

 student leadership selection.

         Finally, IT IS ORDERED that Defendants shall respond to the court’s

 consideration of summary judgment as to Plaintiffs’ claims under the Michigan

 Constitution (Counts 16-19) and the Equal Protection Clause (Count 10) by April 26,

 2021. Plaintiffs may reply by May 10, 2021. Parties may submit a stipulation in lieu of

 briefing.

                                                         s/Robert H. Cleland                    /
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
 Dated: April 13, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, April 13, 2021, by electronic and/or ordinary mail.

                                                          s/ Lisa Bartlett for Lisa Wagner   /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-
 10375.INTERVARSITY.CrossMotionsforSummaryJudgmentAmended.RMK.RHC.docx




                                                    83
